Exhibit 10.1

 

 

U.S. $48,938,300

LOAN AND SECURITY AGREEMENT

Dated as of September 25, 2008

Among

AMERICREDIT CLASS B NOTE FUNDING TRUST

as the Borrower

AMERICREDIT FINANCIAL SERVICES, INC.

as the Underlying Servicer

AFS SENSUB CORP.

as the Underlying Depositor

WACHOVIA BANK, NATIONAL ASSOCIATION

as the Committed Lender

WACHOVIA CAPITAL MARKETS, LLC

as the Deal Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as the Collateral Agent and Securities Intermediary

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

  DEFINITIONS    1

Section 1.1.

 

Certain Defined Terms

   1

Section 1.2.

 

Other Terms

   17

Section 1.3.

 

Computation of Time Periods

   17

Section 1.4.

 

Interpretation

   17

ARTICLE II

  THE LOAN FACILITY    18

Section 2.1.

 

Funding of the Advance; Grant of Security Interest

   18

Section 2.2.

 

Acceptance by Collateral Agent

   19

Section 2.3.

 

[Reserved.]

   20

Section 2.4.

 

Determination of Yield

   20

Section 2.5.

 

[Reserved.]

   20

Section 2.6.

 

Actions with Respect to Advance

   20

Section 2.7.

 

Settlement Procedures

   20

Section 2.8.

 

[Reserved.]

   21

Section 2.9.

 

Collections and Allocations

   21

Section 2.10.

 

Payments, Computations, Etc

   22

Section 2.11.

 

[Reserved.]

   22

Section 2.12.

 

Fees

   22

Section 2.13.

 

Increased Costs; Capital Adequacy; Illegality

   23

Section 2.14.

 

Taxes

   24

Section 2.15.

 

Assignment of the Note Purchase Agreement

   25

ARTICLE III

  CONDITIONS TO THE CLOSING AND THE FUNDING    25

Section 3.1.

 

Conditions to the Closing and the Funding

   25

ARTICLE IV

  REPRESENTATIONS AND WARRANTIES    28

Section 4.1.

 

Representations and Warranties of the Borrower

   28

Section 4.2.

 

[Reserved]

   32

Section 4.3.

 

Representations and Warranties of the Underlying Servicer

   32

Section 4.4.

 

Representations and Warranties of the Underlying Depositor

   33

ARTICLE V

  GENERAL COVENANTS    34

Section 5.1.

 

Affirmative Covenants of the Borrower

   34

Section 5.2.

 

Negative Covenants of the Borrower

   38

Section 5.3.

 

Covenant of the Borrower Relating to the Hedging Agreement

   42

Section 5.4.

 

[Reserved]

   42

Section 5.5.

 

Covenants of the Underlying Servicer and Underlying Depositor

   42

ARTICLE VI

  ACCOUNTS    44

Section 6.1.

 

Establishment of the Accounts

   44

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 6.2.

  

Control of Securities Account; The Securities Intermediary

   45

ARTICLE VII

   [Reserved]    47

ARTICLE VIII

   [Reserved]    47

ARTICLE IX

   SECURITY INTEREST    47

Section 9.1.

  

Security Agreement

   47

Section 9.2.

  

Release of Lien

   47

Section 9.3.

  

Further Assurances

   47

Section 9.4.

  

Remedies

   47

Section 9.5.

  

Waiver of Certain Laws

   48

Section 9.6.

  

Power of Attorney

   48

Section 9.7.

  

Disposition of Collateral upon Liquidity Event

   49

ARTICLE X

  

AMORTIZATION EVENTS

   49

Section 10.1.

  

Amortization Events

   49

Section 10.2.

  

Amortization Date

   51

ARTICLE XI

   INDEMNIFICATION    51

Section 11.1.

  

Indemnities by the Borrower

   51

Section 11.2.

  

Indemnities by the AmeriCredit Parties

   54

Section 11.3.

  

After-Tax Basis

   54

ARTICLE XII

   THE DEAL AGENT AND THE LIQUIDITY AGENT    55

Section 12.1.

  

Authorization and Action

   55

Section 12.2.

  

Delegation of Duties

   56

Section 12.3.

  

Exculpatory Provisions

   56

Section 12.4.

  

Reliance

   57

Section 12.5.

  

Non-Reliance on Deal Agent, Liquidity Agent, Collateral Agent and Other Lenders

   58

Section 12.6.

  

Reimbursement and Indemnification

   59

Section 12.7.

  

Deal Agent, Liquidity Agent and Collateral Agent in their Individual Capacities

   59

Section 12.8.

  

Successor Deal Agent, Liquidity Agent or Collateral Agent

   59

ARTICLE XIII

   ASSIGNMENTS; PARTICIPATIONS    60

Section 13.1.

  

Assignments and Participations

   60

ARTICLE XIV

   MISCELLANEOUS    63

Section 14.1.

  

Amendments and Waivers

   63

Section 14.2.

  

Notices, Etc

   64

Section 14.3.

  

Ratable Payments

   64

Section 14.4.

  

No Waiver; Remedies

   65

Section 14.5.

  

Binding Effect; Benefit of Agreement

   65

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 14.6.

  

Term of this Agreement

   65

Section 14.7.

  

Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue

   65

Section 14.8.

  

Waiver of Jury Trial

   65

Section 14.9.

  

Costs, Expenses and Taxes

   66

Section 14.10.

  

No Proceedings

   66

Section 14.11.

  

Recourse Against Certain Parties

   67

Section 14.12.

  

Protection of Right, Title and Interest in Assets; Further Action Evidencing the
Funding

   68

Section 14.13.

  

Confidentiality

   69

Section 14.14.

  

Execution in Counterparts; Severability; Integration

   70

Section 14.15.

  

Limitation of Liability

   70

Section 14.16.

  

Waiver of Setoff

   71

Section 14.17.

  

USA Patriot Act Notice

   71

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page EXHIBITS

EXHIBIT A

   Form of Funding Notice   

EXHIBIT B

   Form of Assignment and Acceptance   

EXHIBIT C

   Form of Monthly Report   

EXHIBIT D

   [Reserved]   

EXHIBIT E

   [Reserved]   

EXHIBIT F

   Form of Officer’s Certificate as to Solvency   

EXHIBIT G

   [Reserved]   

EXHIBIT H

   Form of Note Purchase Agreement   

EXHIBIT I

   Form of Note    SCHEDULES

SCHEDULE I

   Condition Precedent Documents   

SCHEDULE II

   Tradenames, Fictitious Names and “Doing Business As” Names   

SCHEDULE III

   Location of Records   

SCHEDULE IV

   Commitment Amount of Each Investor   

 

-iv-



--------------------------------------------------------------------------------

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is made as of September 25,
2008, among:

(1) AMERICREDIT CLASS B NOTE FUNDING TRUST, a Delaware statutory trust, (the
“Borrower”);

(2) AMERICREDIT FINANCIAL SERVICES, INC., a Delaware corporation, (“AFS”, or the
“Underlying Servicer”);

(3) AFS SENSUB CORP., a Nevada corporation (the “Underlying Depositor”);

(4) WACHOVIA BANK, NATIONAL ASSOCIATION a national banking association with its
headquarters in Charlotte, North Carolina (“Wachovia” ), as committed lender
(the “Committed Lender”);

(5) WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company (“WCM”),
as deal agent (the “Deal Agent”); and

(6) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
collateral agent (the “Collateral Agent”) and securities intermediary
(“Securities Intermediary”).

IT IS AGREED as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.1.

(b) As used in this Agreement and its schedules, exhibits and other attachments,
unless the context requires a different meaning, the following terms shall have
the following meanings:

Accrual Period: For any Payment Date, the period from and including the Payment
Date immediately preceding such Payment Date (or in the case of the first
Accrual Period, from and including the Funding Date) to but excluding such
Payment Date.

Additional Amount: Defined in Section 2.14(a).

Adjusted Eurodollar Rate: For any Accrual Period, an interest rate per annum
equal to a fraction, expressed as a percentage and rounded upwards (if
necessary), to the nearest  1/100 of 1%, (i) the numerator of which is equal to
the weighted average LIBOR Market Index Rate for such Accrual Period and
(ii) the denominator of which is equal to 100% minus the Eurodollar Reserve
Percentage for such Accrual Period.



--------------------------------------------------------------------------------

Administration Agreement: The Administration Agreement, dated as of
September 25, 2008, between the Borrower and the Administrator.

Administrator: AFS, as Administrator under the Administration Agreement, or its
permitted successors and assigns.

Advance: As defined in Section 2.1.

Advance Rate: If the Funding Date occurs on or prior to December 31, 2008, 95%
or, if the Funding Date occurs on or after January 2, 2009 (but in all events
prior to the Commitment Termination Date), such percentage as may be determined
by the Deal Agent in its sole discretion.

Affected Party: Each of the Lenders, each Investor, each Liquidity Bank, any
assignee or participant of any Lender, Investor or Liquidity Bank, WCM, any
successor to WCM as Deal Agent, any sub-agent of the Deal Agent, Wachovia and
any Liquidity Agent.

Affiliate: With respect to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

Agent’s Account: An account at Wachovia Bank, National Association in the name
of Wachovia or at such other account as may be designated by the Deal Agent from
time to time.

Aggregate Unpaids: At any time, an amount, equal to the sum of all accrued and
unpaid Capital, Yield, Breakage Costs, Hedge Costs and all other amounts owed by
the Borrower hereunder, under any Hedging Agreement (including, without
limitation, payments in respect of the termination of any such Hedging Agreement
or under any other Transaction Document) or by the Borrower or any other Person
under any fee letter (including, without limitation, the Fee Letter) delivered
in connection with the transactions contemplated by this Agreement (whether due
or accrued).

Alternative Rate: An interest rate per annum equal to the Adjusted Eurodollar
Rate; provided, however, that the Alternative Rate shall be the Base Rate if a
Eurodollar Disruption Event occurs.

AmeriCredit Corp.: AmeriCredit Corp., a Texas corporation.

AmeriCredit Party: Any of the Borrower, the Underlying Servicer or the
Underlying Depositor.

Amortization Date: The earliest of (a) the date of the occurrence of an
Amortization Event pursuant to Section 10.1 and (b) the Commitment Termination
Date.

Amortization Event: Defined in Section 10.1.

 

2



--------------------------------------------------------------------------------

Applicable Law: For any Person, all existing and future applicable laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes ordinances, permits, certificates, orders and licenses
of and interpretations by any Governmental Authority (including, without
limitation, usury laws, the Federal Truth in Lending Act, and Regulation Z and
Regulation B of the Board of Governors of the Federal Reserve System), and
applicable judgments, decrees, injunctions, writs, orders, or line action of any
Court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

Assignment and Acceptance: An assignment and acceptance entered into by an
Investor and an Eligible Assignee, and accepted by the Deal Agent, in
substantially the form of Exhibit B hereto.

Available Funds. With respect to any Payment Date, all amounts in the Collection
Account as of such Payment Date and any investment earnings thereon.

Bankruptcy Code: The United States Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.), as amended from time to time.

Base Rate: On any date, a fluctuating interest rate per annum equal to the
higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 2.0%.

Benefit Plan: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Borrower or any ERISA Affiliate of the Borrower is, or at
any time during the immediately preceding six years was, an “employer” as
defined in Section 3(5) of ERISA.

Borrower: AmeriCredit Class B Note Funding Trust, a Delaware statutory trust.

Breakage Costs: Any amount or amounts as shall compensate any Lender for any
loss, cost or expense incurred by such Lender (as determined by such Lender (or,
in the case of a Conduit Lender, by the Deal Agent on behalf of the Conduit
Lender) in such Person’s sole discretion) as a result of a prepayment by the
Borrower of Capital or Yield.

Business Day: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in New York City, Charlotte, North
Carolina, Wilmington, Delaware, Fort Worth, Texas, or Minneapolis, Minnesota,
and (b) if the term “Business Day” is used in connection with the determination
of the LIBOR Index Market Rate, dealings in United States dollar deposits are
carried on in the London interbank market.

Capital: The amount advanced to the Borrower by the Committed Lender pursuant to
Section 2.1(a), reduced from time to time by Collections distributed on account
of such Capital pursuant to Section 2.7; provided, however, if such Capital
shall have been reduced by any distribution and thereafter all or a portion of
such distribution is rescinded or must otherwise be returned for any reason,
such Capital shall be increased by the amount of such rescinded or returned
distribution, as though it had not been made; provided, further, that the
aggregate amount of capital may not, at any time, exceed the Initial Facility
Limit.

 

3



--------------------------------------------------------------------------------

Certificate of Trust: The trust certificate issued pursuant to the Trust
Agreement evidencing the beneficial interest in the Borrower.

Change-in-Control: With respect to (i) the Borrower, any of the following:
(a) the creation or imposition of any Lien on any of the certificates issued by
the Borrower; or (b) the failure by the Underlying Depositor to own 100% of the
certificates issued by the Borrower; and (ii) with respect to any other Person,
means a change resulting when any Unrelated Person or any Unrelated Persons,
acting together, that would constitute a Group together with any Affiliates or
Related Persons thereof (in each case also constituting Unrelated Persons) shall
at any time either (i) Beneficially Own more than 30% of the aggregate voting
power of all classes of Voting Stock of AmeriCredit Corp. or (ii) succeed in
having sufficient of its or their nominees elected to the Board of Directors of
AmeriCredit Corp. such that such nominees when added to any existing director
remaining on the Board of Directors of AmeriCredit Corp. after such election who
is an Affiliate or Related Person of such Person or Group, shall constitute a
majority of the Board of Directors of AmeriCredit Corp. As used herein,
(a) “Beneficially Own” shall mean “beneficially own” as defined in Rule 13d-3 of
the Exchange Act, or any successor provision thereto; provided, however, that,
for purposes of this definition, a Person shall not be deemed to Beneficially
Own securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates until such tendered
securities are accepted for purchase or exchange; (b) “Group” shall mean a
“group” for purposes of Section 13(d) of the Exchange Act; (c) “Unrelated
Person” shall mean at any time any Person other than AmeriCredit Corp. or any of
its Subsidiaries, any of the shareholders of AmeriCredit Corp. on the Closing
Date and other than any trust for any employee benefit plan of AmeriCredit Corp.
or any of its Subsidiaries; (d) “Related Person” of any Person shall mean any
other Person owning (1) 5% or more of the outstanding common stock of such
Person or (2) 5% or more of the Voting Stock of such Person; and (e) “Voting
Stock” of any Person shall mean the capital stock or other indicia of equity
rights of such Person which at the time has the power to vote for the election
of one or more members of the Board of Directors (or other governing body) of
such Person.

Closing Date: September 25, 2008.

Code: The Internal Revenue Code of 1986, as amended from time to time.

Collateral: Defined in Section 2.2(a)(i).

Collateral Agent: Wells Fargo Bank, National Association.

Collateral Agent Fee Letter: The fee letter between AFS and the Collateral
Agent, dated as of September 25, 2008, setting forth the fees to be paid by AFS
to the Collateral Agent.

Collection Account: Defined in Section 6.1(a).

Collection Date: The date on which the Aggregate Unpaids have been reduced to
zero and indefeasibly paid in full.

Collections: All payments (including amounts received under any Hedging
Agreement and proceeds of Related Security) received by the Borrower on or after
the Funding Date in respect of the Collateral.

 

4



--------------------------------------------------------------------------------

Commercial Paper Notes: On any day, any short-term promissory notes issued by a
Conduit Lender, if any.

Committed Lender: The meaning given to such term in the Preamble.

Commitment: For each Investor, the commitment of such Investor to make an
Advance to the Borrower in an amount not to exceed the amount set forth opposite
such Investor’s name on the Schedule IV to this Agreement.

Commitment Termination Date: 364 days from the Closing Date, or such later date
to which the Commitment Termination Date may be extended in the sole discretion
of Wachovia and each Investor in accordance with the terms of Section 2.1(b).

Conduit Lender: Any commercial paper conduit that satisfies the conditions set
forth in the definition of “Eligible Assignee” and becomes party hereto by
execution of a Joinder, if any.

Contractual Obligation: With respect to any Person, means any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

CP Rate: For any day during any Accrual Period, the per annum rate equivalent to
the weighted average of the per annum rates paid or payable by the Conduit
Lender, if any, from time to time as interest on or otherwise (by means of
interest rate hedges or otherwise taking into consideration any incremental
carrying costs associated with short-term promissory notes issued by the Conduit
Lender, if any, maturing on dates other than those certain dates on which such
Conduit Lender is to receive funds) in respect of the promissory notes issued by
such Conduit Lender that are allocated, in whole or in part, by the Deal Agent
(on behalf of such Conduit Lender) to fund or maintain Capital during such
period, as determined by the Deal Agent (on behalf of such Conduit Lender) and
reported to the Borrower, which rates shall reflect and give effect to (i) the
commissions of placement agents and dealers in respect of such promissory notes,
to the extent such commissions are allocated, in whole or in part, to such
promissory notes by the Deal Agent (on behalf of such Conduit Lender) and
(ii) other borrowings by such Conduit Lender, including, without limitation,
borrowings to fund small or odd dollar amounts that are not easily accommodated
in the commercial paper market; provided, however, that if any component of such
rate is a discount rate, in calculating the CP Rate, the Deal Agent shall for
such component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.

Deal Agent: Defined in the preamble of the Agreement.

Defaulting Hedge Breakage Costs: For any Hedging Agreement, any Hedge Breakage
Costs other than those payable as the result of (i) an event of default caused
by the Hedge Counterparty or (ii) a termination event for which the Hedge
Counterparty is the sole “affected party.”

Eligible Assignee: (a) A Person whose short-term rating is at least A-1 from S&P
and P-1 from Moody’s, or whose obligations under this Agreement are guaranteed
by a Person whose

 

5



--------------------------------------------------------------------------------

short-term rating is at least A-1 from S&P and P-1 from Moody’s, or (b) such
other Person satisfactory to Wachovia, the Deal Agent and each of the rating
agencies rating the Commercial Paper Notes, if any.

Eligible Investments: Any one or more of the following types of investments:

(a) marketable obligations of the United States, the full and timely payment of
which are backed by the full faith and credit of the United States of America
and that have a maturity of not more than 270 days from the date of acquisition;

(b) marketable obligations, the full and timely payment of which are directly
and fully guaranteed by the full faith and credit of the United States and that
have a maturity of not more than 270 days from the date of acquisition;

(c) bankers’ acceptances and certificates of deposit and other interest-bearing
obligations (in each case having a maturity of not more than 270 days from the
date of acquisition) denominated in dollars and issued by any bank with capital,
surplus and undivided profits aggregating at least $100,000,000, the short-term
obligations of which are rated of least A-1 by S&P and P-1 by Moody’s;

(d) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clauses (a), (b) and (c) above entered into
with any bank of the type described in clause (c) above;

(e) commercial paper rated at least A-1 by S&P and P-1 by Moody’s; and

(f) demand deposits, time deposits or certificates of deposit (having original
maturities of no more than 365 days) of depository institutions or trust
companies incorporated under the laws of the United States of America or any
state thereof (or domestic branches of any foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided, however that at the time such investment, or
the commitment to make such investment, is entered into, the short-term debt
rating of such depository institution or trust company shall be at least A-1 by
S&P and P-1 by Moody’s.

Any of the foregoing Eligible Investments may be purchased by or through the
Collateral Agent or any of its Affiliates.

ERISA: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

ERISA Affiliate: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower, or
(c) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower, any corporation described in clause
(a) above or any trade or business described in clause (b) above.

 

6



--------------------------------------------------------------------------------

Eurocurrency Liabilities: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

Eurodollar Disruption Event: The occurrence of any of the following: (a) a
determination by a Lender that it would be contrary to law or to the directive
of any central bank or other governmental authority (whether or not having the
force of law) to obtain United States dollars in the London interbank market to
make, fund or maintain the Funding, (b) the failure of one or more of the
Reference Banks to furnish timely information for purposes of determining the
Adjusted Eurodollar Rate, (c) a determination by a Lender that the rate at which
deposits of United States dollars are being offered to such Lender in the London
interbank market does not accurately reflect the cost to such Lender of making,
funding or maintaining the Funding or (d) the inability of a Lender to obtain
United States dollars in the London interbank market to make, fund or maintain
the Advance.

Eurodollar Reserve Percentage: Of any Reference Bank for any period, for Capital
means the percentage applicable during such period (or, if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Reference Bank with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term of one month.

Facility Limit: The Initial Facility Limit or on any date after the first
Payment Date, the Facility Limit shall mean the aggregate outstanding Capital on
such date, after giving effect to all payments in respect of principal on or
prior to such date.

Federal Funds Rate: For any period, a fluctuating interest rate per annum equal
for each day during such period to the weighted average of the federal funds
rates as quoted by Wachovia and confirmed in Federal Reserve Board Statistical
Release H.15(519) or any successor or substitute publication selected by
Wachovia (or, if such day is not a Business Day, for the next preceding Business
Day), or, if, for any reason, such rate is not available on any day, the rate
determined, in the sole opinion of Wachovia, to be the rate at which federal
funds are being offered for sale in the national federal funds market at 9:00
a.m. Charlotte, North Carolina time.

Fee Letter: The Fee Letter, dated as of the date hereof, among the Borrower, the
Underlying Servicer, AmeriCredit Corp., the Committed Lender and the Deal Agent,
as such letter may be amended, modified, supplemented, restated or replaced from
time to time.

Funding: As defined in Section 2.1(a).

Funding Date: The Business Day set forth in the Funding Notice, delivered in
accordance with Section 2.1(a).

Funding Notice: The notice, in the form of Exhibit A hereto, delivered in
accordance with Section 2.1(a)(i).

 

7



--------------------------------------------------------------------------------

GAAP: Generally accepted accounting principles as in effect from time to time in
the United States.

Governmental Authority: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any body or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over such Person, and any
accounting board or authority (whether or not a part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles, in each case whether foreign or domestic.

Hedge Breakage Costs: For any Hedging Agreement, any amount payable by the
Borrower for the early termination of such Hedging Agreement or any portion
thereof.

Hedge Costs: For any Hedging Agreement, any amount payable by the Borrower with
respect thereto, including any swap payments, any Hedge Breakage Costs, any
notional reduction payments and any other amounts due to the Hedge Counterparty.

Hedge Counterparty: Any entity that (a) on the date of entering into any Hedge
Transaction (i) is an interest rate swap dealer that is either a Lender or an
Affiliate of a Lender, or has been approved in writing by the Deal Agent (which
approval shall not be unreasonably withheld), and (ii) unless otherwise agreed
to by the Deal Agent, has a long-term unsecured debt rating of not less than “A”
by S&P and not less than “A2” by Moody’s (“Long-term Rating Requirement”) and a
short-term unsecured debt rating of not less than “A-1” by S&P and not less than
“P-1” by Moody’s (“Short-term Rating Requirement”), and (b) in a Hedging
Agreement (i) consents to the assignment of the Borrower’s rights under the
Hedging Agreement to the Deal Agent pursuant to Section 2.2(a) and (ii) agrees
that in the event that Moody’s or S&P reduces its long-term unsecured debt
rating below the Long-term Rating Requirement, or reduces its short-term
unsecured debt rating below the Short-term Rating Requirement, unless otherwise
agreed to by the Deal Agent, it shall transfer its rights and obligations under
each Hedging Agreement to another entity that meets the requirements of clause
(a) and (b) hereof and has entered into a Hedging Agreement with the Borrower on
or prior to the date of such transfer.

Hedge Transaction: Each interest rate cap agreement or other interest rate
protection transaction between the Borrower and a Hedge Counterparty that is
entered into pursuant to Section 5.3 hereof and is governed by a Hedging
Agreement.

Hedging Agreement: Each agreement between the Borrower and a Hedge Counterparty
that governs one or more Hedge Transactions entered into pursuant to Section 5.3
hereof, in such form as the Deal Agent shall approve in writing in its sole
discretion, and each “Confirmation” thereunder confirming the specific terms of
each such Hedge Transaction.

Income Collections: All Collections representing (i) amounts received in respect
of interest on the Underlying Class B Note as set forth on the applicable
Underlying Monthly Report, (ii) amounts received under any Hedging Agreement and
(iii) upon the occurrence of the Amortization Date and the receipt of Proceeds
from the disposition of the Collateral, an amount equal to the amount of accrued
but unpaid interest on the Underlying Class B Note.

 

8



--------------------------------------------------------------------------------

Increased Costs: Any amounts required to be paid by the Borrower to an Affected
Party pursuant to Section 2.13.

Indemnified Amounts: Defined in Section 11.1.

Indemnified Parties: Defined in Section 11.1.

Initial Facility Limit: The lesser of (i) $48,938,300 and (ii) the product of
the Advance Rate and the initial Underlying Class B Note Principal Balance.

Insolvency Event: With respect to a specified Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable Insolvency Law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

Insolvency Laws: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

Insolvency Proceeding: Any case, action or proceeding before any court or other
Governmental Authority relating to any Insolvency Event.

Instrument: Any “instrument” (as defined in Article 9 of the UCC), other than an
instrument that constitutes part of chattel paper.

Investor: Each financial institution listed on the signature page of a Joinder
under the heading “the Investor(s).”

Investment: With respect to any Person, any direct or indirect loan, advance or
investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
the Underlying Class B Note pursuant to the Note Purchase Agreement and
excluding commission, travel and similar advances to officers, employees and
directors made in the ordinary course of business.

Joinder: Any joinder to this Agreement whereby a Conduit Lender or Hedge
Counterparty is made a party to this Agreement in form and substance reasonably
satisfactory to the Borrower, the Committed Lender, the Deal Agent and the
Collateral Agent.

 

9



--------------------------------------------------------------------------------

Lenders’ Percentage: With respect to the payment of Collections in accordance
with Section 2.7(b), a percentage equal to the Advance Rate.

Lenders: Collectively, Wachovia, any other Investors, any Conduit Lender and any
other Person that agrees, pursuant to the pertinent Joinder or Assignment and
Acceptance, as applicable, to make or maintain the Funding pursuant to this
Agreement.

LIBOR Market Index Rate: For any day, with respect to any Advance (a) the rate
per annum appearing on Reuters Page LIBOR01 (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by WCM from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time for such day,
provided, if such day is not a Business Day, the immediately preceding Business
Day, as the rate for dollar deposits with a one-month maturity; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear on
Reuters Page LIBOR01 (or any successor or substitute page or any such successor
to or substitute for such service), the rate per annum appearing on Reuters
Screen LIBO page (or any successor or substitute page) as the London interbank
offered rate for deposits in dollars at approximately 11:00 a.m., London time,
for such day, provided, if such day is not a Business Day, the immediately
preceding Business Day, for a one-month maturity; and (c) if the rate specified
in clause (a) of this definition does not so appear on Reuters Page LIBOR01 (or
any successor or substitute page or any such successor to or substitute for such
service) and if no rate specified in clause (b) of this definition so appears on
Reuters Screen LIBO page (or any successor or substitute page), the interest
rate per annum at which dollar deposits of $5,000,000 and for a one-month
maturity are offered by the principal London office of Wachovia in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, for such day.

Lien: Any mortgage, lien, pledge, charge, security interest or encumbrance of
any kind.

Liquidity Agent: The liquidity agent, if any, named in any Joinder hereto.

Liquidity Agreement: The Liquidity Purchase Agreement, dated as of the date of
the applicable Joinder, among the Conduit Lender, as seller, the Investors named
therein, WCM, as deal agent and documentation agent and the Liquidity Agent.

Liquidity Bank: With respect to any Conduit Lender, any bank, insurance company
or other financial institution extending or having a commitment to extend funds
to or for the account of such Conduit Lender (including by an agreement to
purchase an assignment of or participation in such Conduit Lender’s portion of
the Capital outstanding) under a liquidity agreement.

Liquidity Event: With respect to any Payment Date, the occurrence of (a) a
failure of the amounts available thereto to pay the amounts described in
Section 2.7(a)(ii) in accordance with the terms of this Agreement or (b) in the
event that Funding is being provided by a Conduit Lender, the failure of the
related Liquidity Agreement to be in full force and effect.

 

10



--------------------------------------------------------------------------------

Material Adverse Effect: With respect to any event or circumstance since
August 29, 2008, means a material adverse effect on (a) the general affairs,
business management, financial condition, stockholders’ equity, results of
operations, regulatory situation or business prospects of any of the AmeriCredit
Parties, (b) the validity, enforceability or collectibility of this Agreement or
any other Transaction Document, (c) the rights and remedies of the Deal Agent,
the Collateral Agent or Secured Parties, (d) the ability of any of the
AmeriCredit Parties to perform its obligations under this Agreement or any
Transaction Document, or (e) the status, existence, perfection, priority or
enforceability of the Collateral Agent’s or any Secured Party’s interest in the
Collateral.

Maximum Hedge Fee Rate: As defined in the Fee Letter.

Moody’s: Moody’s Investors Service, Inc., and any successor thereto.

Monthly Report: Defined in Section 5.5(b).

Multiemployer Plan: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five years contributed to by the Borrower or any ERISA Affiliate on
behalf of its employees.

Note: The Note of the Borrower, issued to the Deal Agent pursuant to
Section 2.1(c) hereof substantially in the form of Exhibit I hereto.

Note Purchase Agreement: The Note Purchase Agreement, dated as of September 25,
2008, substantially in the form of Exhibit H hereto, between the Underlying
Depositor and the Borrower, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

OFAC: The U.S. Department of the Treasury’s Office of Foreign Assets Control.

Officer’s Certificate: A certificate signed by any officer of the Borrower or
the Underlying Servicer, as the case may be, and delivered to the Collateral
Agent.

Opinion of Counsel: A written opinion of counsel, which opinion and counsel are
reasonably acceptable to the Deal Agent.

Payment Date: The sixth (6th) day of each calendar month or, if such day is not
a Business Day, the next succeeding Business Day.

Person: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.

Prime Rate: The rate announced by Wachovia from time to time as its prime rate
in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wachovia in connection with extensions of credit to debtors.

 

11



--------------------------------------------------------------------------------

Principal Collections: All Collections which are not Income Collections.

Proceeds: With respect to any portion of the Collateral, whatever is receivable
or received when such portion of Collateral is sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating thereto.

Qualified Institution: Defined in Section 6.1(a).

Rating Agency: Each of S&P, Moody’s and any other rating agency that has been
requested to issue a rating with respect to any Commercial Paper Notes.

Records: The documents, books, records and other information (including, without
limitation, computer programs, tapes, discs, punch cards, data processing
software and related contracts, records and other media for storage of
information) maintained with respect to the Underlying Class B Note.

Reference Bank: Any bank that furnishes information for purposes of determining
the Adjusted Eurodollar Rate.

Register: Defined in Section 13.1(c).

Related Security: With respect to the Underlying Class B Note, all of the
Borrower’s right, title and interest in and to:

(i) all Borrower’s Records, documents and writing evidencing or related to the
Underlying Class B Note;

(ii) all rights of recovery of the Borrower against the Underlying Issuer;

(iii) all Collections, the Collection Account and all amounts on deposit therein
and investments thereof;

(iv) any Hedging Agreement (but not its obligations under) and any payment from
time to time due thereunder;

(v) the Note Purchase Agreement; and

(ix) the Proceeds of each of the foregoing.

Required Investors: At a particular time, Investors with Commitments in excess
of 50% of the Facility Limit.

Required Principal Distribution: As of any Payment Date, an amount equal to the
lesser of (1) (a) the Capital as of the prior Payment Date (after giving effect
to all distributions in respect thereof), or in the case of the first Payment
Date, the Underlying Closing Date minus (b) the product of (i) (x) prior to the
Amortization Date, the Lenders’ Percentage or (y) on or after the Amortization
Date, 0% multiplied by (ii) the Underlying Class B Note Principal Balance after
giving effect to all distributions in respect thereof on such Payment Date and
(2) on or after the Amortization Date, the amount available for application
pursuant to Section 2.7(b)(ii).

 

12



--------------------------------------------------------------------------------

Responsible Officer: As to any Person any officer of such Person with direct
responsibility for the administration of this Agreement and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

S&P: Standard & Poor’s, a division of The McGraw Hill Companies, Inc., and any
successor thereto.

Sanctioned Country: A country subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

Sanctioned Person: (i) A person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

Secured Party: (i) The Deal Agent and each Lender and (ii) each Hedge
Counterparty that becomes a party hereto, agreeing to be bound by the terms of
this Agreement applicable to a Secured Party, by execution of a Joinder.

Securities Act: The Securities Act of 1933, as amended from time to time.

Securities Intermediary: The meaning given to such term in the Preamble.

Solvent: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair salable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

Structuring Fee: The structuring fee set forth in the Fee Letter.

 

13



--------------------------------------------------------------------------------

Subsidiary: A corporation of which the Underlying Depositor and/or its
Subsidiaries own, directly or indirectly, such number of outstanding shares as
have more than 50% of the ordinary voting power for the election of directors.

Taxes: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

Transaction Documents: This Agreement, the Note Purchase Agreement, the Warrant,
each Hedging Agreement, the Trust Agreement, the Administration Agreement, the
Fee Letter, the Underlying Transaction Documents, the Liquidity Agreement, if
any, the Underlying Note Assignment and any additional document the execution of
which is necessary or incidental to carrying out the terms of the foregoing
documents.

Trust Agreement: The Trust Agreement dated as of September 25, 2008, between the
Underlying Depositor and Wilmington Trust Company pursuant to which the Borrower
is formed.

UCC: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

Underlying Certificate of Trust: The certificate of trust of the Underlying
Issuer substantially in the form of the exhibit attached to the Underlying Trust
Agreement.

Underlying Class B Note: The Note issued by the Underlying Issuer pursuant to
the Underlying Indenture and identified in the Underlying Note Assignment
delivered pursuant to the Note Purchase Agreement.

Underlying Class B Note Margin: As defined in the Fee Letter.

Underlying Class B Note Principal Balance: The principal balance of the
Underlying Class B Note owned by the Borrower, initially, as set forth in the
Underlying Note Assignment delivered pursuant to the Note Purchase Agreement, as
reduced from time to time in accordance with the terms of the Underlying
Indenture.

Underlying Closing Date: The date specified as the “closing date” in the
Underlying Indenture.

Underlying Depositor: AFS SenSub Corp., a Nevada corporation.

Underlying Event of Default: Means an “Event of Default” as defined in the
Underlying Indenture.

Underlying Hedge Agreement: Means the ISDA Master Agreement, dated the
Underlying Closing Date between the Underlying Issuer and the hedge provider
party thereto, including the schedule thereto, any credit support annex thereto
and any confirmation, relating to the Underlying Class B Notes, together with
any replacement hedge agreement.

 

14



--------------------------------------------------------------------------------

Underlying Indenture: The Indenture, between the Underlying Issuer and the
Underlying Indenture Trustee, pursuant to which the Underlying Class B Note is
issued, as the same may be amended, modified or supplemented in accordance with
the terms thereof.

Underlying Indenture Trustee: The indenture trustee named in the Underlying
Indenture, together with its permitted successors and assigns in such capacity.

Underlying Issuer: The issuer of the Underlying Class B Note, as identified in
the Underlying Note Assignment delivered pursuant to the Note Purchase Agreement
which Underlying Issuer shall be a Delaware statutory trust, of which the
certificates evidencing ownership of it shall be 100% owned by the Underlying
Depositor.

Underlying Lockbox Agreement: The Tri-Party Remittance Processing Agreement, by
and among AmeriCredit, JPMorgan Chase Bank, N.A. and the trust collateral agent,
as such agreement may be amended or supplemented from time to time.

Underlying Monthly Report: The “Servicer’s Certificate” as defined in the
Underlying Sale and Servicing Agreement, as in effect on the Underlying Closing
Date.

Underlying Note Assignment: The Note Assignment delivered to the Deal Agent in
the form of Exhibit A to the Note Purchase Agreement.

Underlying Offering Document: The preliminary and final Prospectus Supplement,
dated on or prior to the Underlying Closing Date, relating to the securities
offered by the Underlying Issuer pursuant thereto and issued pursuant to the
Underlying Indenture, including the exhibits thereto, together with the related
Prospectus.

Underlying Pool Balance: The “Pool Balance” as defined in the Underlying Sale
and Servicing Agreement in effect on the Underlying Closing Date.

Underlying Purchase Agreement: The Purchase Agreement between AFS and the
Underlying Depositor, pursuant to which the Underlying Depositor acquires the
underlying receivables, as such Agreement may be amended from time to time.

Underlying Sale and Servicing Agreement: The Sale and Servicing Agreement, among
the Underlying Issuer, the Underlying Depositor, the Underlying Indenture
Trustee and the Underlying Servicer, pursuant to which the underlying
receivables are serviced, as the same may be amended, modified or supplemented
in accordance with the terms thereof.

Underlying Servicer: AmeriCredit Financial Services, Inc., a Delaware
corporation.

Underlying Transaction Documents: The Underlying Indenture, the Underlying
Certificate of Trust, the Underlying Trust Agreement, the Underlying Purchase
Agreement, the Underlying Sale and Servicing Agreement, the Underlying
Underwriting Agreement, the Underlying Lockbox Agreement, the Underlying Hedge
Agreement, if any, and any additional document the execution of which is
necessary or incidental to carrying out the terms of the foregoing documents.

 

15



--------------------------------------------------------------------------------

Underlying Trust Agreement: The Amended and Restated Trust Agreement by and
between the Underlying Depositor and the Wilmington Trust Company pursuant to
which the Underlying Issuer is formed.

Underlying Underwriting Agreement: The Underwriting Agreement among the
underwriters set forth in the Underlying Offering Document, the Underlying
Depositor and the Underlying Servicer relating to the sale of certain notes
issued by the Underlying Issuer on the Underlying Closing Date.

United States: The United States of America.

Unmatured Amortization Event: Any event that, with the giving of notice or the
lapse of time, or both, would become an Amortization Event.

Upfront Fee: As defined in the Fee Letter.

Usage Fee: As defined in the Fee Letter.

Warrant: The Warrant of AmeriCredit Corp., dated as of September 25, 2008, by
AmeriCredit Corp. issued in favor of Wachovia Investment Holdings, LLC.

Yield: For the Capital with respect to any Accrual Period, the sum of the
products (for each day during such Accrual Period) of:

 

 

YR x C x

 

1  

       360   

where:

 

C    =    the outstanding principal amount of the Advance; and YR    =    the
Yield Rate applicable on such day;

provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of Yield in excess of the maximum permitted by
Applicable Law and (ii) Yield shall not be considered paid by any distribution
if at any time such distribution is rescinded or must otherwise be returned for
any reason.

Yield Rate: For any Accrual Period and for the aggregate principal amount of the
Advance allocated to such Accrual Period:

(a) to the extent the relevant Lender funded the Advance through the issuance of
commercial paper, a rate equal to the CP Rate, or

(b) to the extent the relevant Lender did not fund the Advance through the
issuance of commercial paper, a rate equal to the Alternative Rate;

provided, however, the Yield Rate shall be the Base Rate for any Accrual Period
for any portion of the Advance as to which (1) a Conduit Lender has funded the
acquisition or

 

16



--------------------------------------------------------------------------------

maintenance thereof by the assignment of an interest therein to any Liquidity
Bank under the Liquidity Agreement on any day other than the first day of such
Accrual Period and without giving such Liquidity Bank(s) at least two Business
Days’ prior notice of such assignment or (2) any Investor has funded the
acquisition thereof on any day other than the first day of such Accrual Period
and without such Investor(s) having received at least two Business Days’ prior
notice of such funding pursuant to the provisions of Section 2.1(a). The Yield
Rate on the Funding Date shall be the Alternative Rate.

Section 1.2. Other Terms. All accounting terms used but not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York, and not used but specifically defined
herein, are used herein as defined in such Article 9.

Section 1.3. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

Section 1.4. Interpretation. In each Transaction Document, unless a contrary
intention appears:

(i) the singular number includes the plural number and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(iii) reference to any gender includes each other gender;

(iv) reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended,
supplemented or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms of the other Transaction Documents,
and reference to any promissory note includes any promissory note that is an
extension or renewal thereof or a substitute or replacement therefor; and

(v) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.

 

17



--------------------------------------------------------------------------------

ARTICLE II

THE LOAN FACILITY

Section 2.1. Funding of the Advance; Grant of Security Interest.

(a) (i) On the terms and conditions hereinafter set forth (including, without
limitation, the conditions set forth in Section 3.1), the Borrower may, at its
option, request a single advance (the “Advance” or the “Funding”). The Deal
Agent may act on behalf of and for the benefit of the Lenders in this regard.
Subject to the conditions set forth herein, the Committed Lender agrees that it
shall make the Advance. Under no circumstances shall any Lender or Liquidity
Agent make the Advance if, after giving effect to such Advance, the aggregate
Capital outstanding hereunder would exceed the Initial Facility Limit. The
Borrower hereby acknowledges that after the Advance has been made, the Lenders
shall have no obligation to advance any further amounts hereunder and the
Borrower shall have no right to request further advances.

(ii) The Advance hereunder shall be requested by the Borrower delivering to the
Deal Agent (with a copy to the Collateral Agent) the duly completed Funding
Notice no later than 5:00 p.m. (Charlotte, North Carolina time) at least two
(2) Business Days prior to the proposed Funding Date. The Funding Notice shall:
(i) specify the desired amount of the Funding which amount must not exceed the
Initial Facility Limit; (ii) specify the date of such Funding: and (iii) include
a representation that all conditions precedent for the Funding described in
Article III hereof have been met. The Funding Notice shall be irrevocable.

(iii) On the date of the Advance, the Committed Lender shall, upon satisfaction
of the applicable conditions set forth in Article III, make available to the
Borrower in same day funds, at such bank or other location reasonably designated
by the Borrower in the Funding Notice given pursuant to this Section 2.1(a), an
amount equal to the lesser of (A) the amount requested by the Borrower for the
Advance or (B) the Initial Facility Limit.

(b) The Borrower may, within 60 days, but no later than 45 days, prior to the
then existing Commitment Termination Date, by written notice to the Deal Agent,
make written request for the Lenders to extend the Commitment Termination Date
for an additional period of 364 days. The Deal Agent will give prompt notice to
each of the Lenders of its receipt of such request for extension of the
Commitment Termination Date. Each Lender shall make a determination, in their
sole discretion, not less than 15 days prior to the then applicable Commitment
Termination Date as to whether or not it will agree to extend the Commitment
Termination Date; provided, however, that the failure of any Lender to make a
timely response to the Borrower’s request for extension of the Commitment
Termination Date shall be deemed to constitute a refusal by such Lender to
extend the Commitment Termination Date. The Commitment Termination Date shall
only be extended upon the consent of the Lenders.

 

18



--------------------------------------------------------------------------------

(c) The Note.

(i) The Borrower’s obligation to pay the principal of and interest on all
amounts advanced by the Lenders pursuant to the Funding shall be evidenced by a
single promissory note of the Borrower (the “Note”) which shall: (1) be dated
the Closing Date; (2) be in the stated principal amount equal to the Initial
Facility Limit (as reflected from time to time on the grid attached thereto);
(3) bear interest as provided therein; (4) be payable to the order of the Deal
Agent for the account of the Lenders, and mature on the Commitment Termination
Date; and (5) be substantially in the form of Exhibit I hereto, with blanks
appropriately completed in conformity herewith. The Deal Agent shall, and is
hereby authorized to, make a notation on the schedule attached to the Note of
the date and the amount of the Funding and the date and amount of the payment of
principal thereon, and prior to any transfer of the Note, the Deal Agent shall
endorse the outstanding principal amount of the Note on the schedule attached
thereto; provided, however, that failure to make such notation shall not
adversely affect any Lender’s rights with respect to the Note.

(ii) Although the Note shall be dated the Closing Date, interest in respect
thereof shall be payable only for the periods during which amounts are
outstanding thereunder. In addition, although the stated principal amount of the
Note shall be equal to the Initial Facility Limit, the Note shall be enforceable
with respect to the Borrower’s obligation to pay the principal thereof only to
the extent of the unpaid principal amount of the Capital outstanding thereunder
at the time such enforcement shall be sought.

Section 2.2. Acceptance by Collateral Agent.

(a) (i) As security for the prompt and complete payment of the Note and the
performance of all of the Borrower’s obligations under the Note, this Agreement
and the other Transaction Documents, the Borrower hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, without recourse
except as provided herein, a security interest in and continuing Lien on all of
the Borrower’s property (whether now owned or hereafter acquired or arising, and
wherever located) including, without limitation, all of its right, title and
interest to: (i) the Underlying Class B Note, and all monies due or to become
due in payment thereupon on and after the Underlying Closing Date, including but
not limited to all Collections; (ii) all Related Security; and (iii) all income
and Proceeds of the foregoing (collectively, the “Collateral”). The foregoing
pledge does not constitute an assumption by the Collateral Agent of any
obligations of the Borrower to any Person in connection with the Collateral or
under any agreement or instrument relating to the Collateral.

(ii) In connection with such grant, the Borrower agrees to record and file, at
its own expense, financing statements with respect to the Collateral now
existing and hereafter created meeting the requirements of applicable state law
in such manner and in such jurisdictions as are necessary to perfect the first
priority security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral, and to deliver a file-stamped copy of such
financing statements or other evidence of such filing to the Collateral Agent
and the Deal Agent on or prior to the Funding Date. In addition, the Borrower
and the Underlying Servicer agree to clearly and unambiguously mark their
respective general ledgers and all accounting records and documents and all
computer tapes and records to show that the Collateral, has been pledged to the
Collateral Agent for the benefit of the Secured Parties hereunder.

 

19



--------------------------------------------------------------------------------

(iii) [Reserved.]

(iv) [Reserved.]

(b) The Collateral Agent hereby acknowledges its acceptance, on behalf of the
Secured Parties, of the pledge by the Borrower of the Collateral.

Section 2.3. [Reserved.]

Section 2.4. Determination of Yield. The Deal Agent shall initially determine
the applicable Yield Rate and the Yield (including unpaid Yield, if any, due and
payable on a prior Payment Date) to be paid by the Borrower with respect to the
Advance on each Payment Date for the related Accrual Period. Prior to the next
succeeding Payment Date, the Deal Agent shall redetermine the applicable Yield
Rate and Yield (including unpaid Yield, if any, due and payable on a prior
Payment Date) for the prior Accrual Period and the difference, if any, between
(i) the Yield Rate and Yield as initially determined for such Accrual Period and
(ii) the Yield Rate and Yield as redetermined on the Payment Date for such
Accrual Period. The amount owed in respect of the Yield for the next succeeding
Accrual Period, as initially determined by the Deal Agent, shall be either
increased or decreased, if necessary and as appropriate, to reflect such
difference in the Yield for the most recently completed Accrual Period.

Section 2.5. [Reserved.]

Section 2.6. Actions with Respect to Advance. The Deal Agent may, with the
consent of the Lender that has funded the Advance, take any of the following
actions at any time with respect to the Advance: (i) divide the Advance funded
by such Lender into two or more portions of having aggregate Capital equal to
the Capital of such divided Advance or (ii) combine one portion of the Advance
funded by such Lender with another portion of the Advance funded by such Lender
with an Accrual Period ending on the same day, creating a new Advance having
Capital equal to the Capital of the two portions of Advances combined.

Section 2.7. Settlement Procedures. (a) On each Payment Date, based upon the
Underlying Monthly Report and Monthly Report, the Underlying Servicer shall
determine, the portion of Available Funds which are Income Collections with
respect to such Payment Date and shall so notify the Collateral Agent and the
Deal Agent. On such Payment Date, the Collateral Agent shall withdraw the
Lenders’ Percentage of Income Collections and investment earnings on amounts on
deposit in the Collection Account from the Collection Account and allocate and
distribute such amounts to the applicable Person in the following order of
priority:

(i) FIRST, to the Hedge Counterparty, the accrued and unpaid Hedge Costs
(exclusive of Hedge Breakage Costs) in respect of such Payment Date, if any, and
any unpaid Hedge Costs (exclusive of Hedge Breakage Costs) from any prior
Payment Date;

(ii) SECOND, all remaining amounts, to the Deal Agent for the account of the
Lenders, an amount equal to the sum of any accrued and unpaid (A) Yield and
Breakage

 

20



--------------------------------------------------------------------------------

Costs and (B) Increased Costs, Indemnified Amounts and any Additional Amounts
due in respect of such Payment Date and any such amounts unpaid from any prior
Payment Date;

(iii) THIRD, all remaining amounts, to the Deal Agent for the account of the
Lenders, any remaining amounts payable pursuant to this Section 2.7(a) as the
Usage Fee;

(b) On each Payment Date, the Underlying Servicer shall determine the amount of
Available Funds remaining after the distributions set forth in Section 2.7(a)
and shall so notify the Collateral Agent and the Deal Agent. On such Payment
Date, the Collateral Agent shall withdraw all such amounts from the Collection
Account and allocate and distribute such amounts to the applicable Person, in
the following order of priority:

(i) FIRST, to the Collateral Agent, any amounts due but unpaid pursuant to
Section 2.12(d) and the Collateral Agent Fee Letter;

(ii) SECOND, all remaining amounts, to the Deal Agent for payment to the
Lenders, an amount equal to the Required Principal Distribution;

(iii) THIRD, all remaining amounts, to the Hedge Counterparty, any accrued and
unpaid Defaulting Hedge Breakage Costs in respect of such Payment Date and any
unpaid Defaulting Hedge Breakage Costs from any prior Payment Date;

(iv) FOURTH, from all remaining amounts, to the Borrower, an amount equal to
5.0% of the Principal Collections with respect to such Payment Date;

(v) FIFTH, from all remaining amounts, to the Hedge Counterparty, any remaining
accrued and unpaid Hedge Breakage Costs in respect of such Payment Date and any
remaining unpaid Hedge Breakage Costs from any prior Payment Date; and

(vi) SIXTH, to the Borrower, any remaining amounts.

Section 2.8. [Reserved.]

Section 2.9. Collections and Allocations.

(a) Distributions on the Underlying Class B Note. With respect to the Underlying
Class B Note pledged hereunder, all distributions made on such Underlying Class
B Note shall be made to the Collection Account. To the extent an AmeriCredit
Party receives any amounts in respect of the Underlying Class B Note pledged
hereunder, it shall promptly (but in no event later than the Business Day after
receipt thereof) deposit all such amounts to the Collection Account by wire
transfer, in immediately available funds.

(b) Allocation of Collections Between Principal Collections and Income
Collections. The Collateral Agent will allocate Collections monthly in
accordance with the Monthly Report generated by the Underlying Servicer.

 

21



--------------------------------------------------------------------------------

Section 2.10. Payments, Computations, Etc.

(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower hereunder shall be paid or deposited in accordance
with the terms hereof no later than 11:00 a.m. (Charlotte, North Carolina time)
on the day when due in lawful money of the United States in immediately
available funds to the Agent’s Account and the Deal Agent shall distribute such
amounts actually received by it to the Persons entitled thereto no later than
2:00 p.m. (Charlotte, North Carolina time). Any amounts received in the Agent’s
Account after 11:00 a.m. (Charlotte, North Carolina time) shall be deemed to be
received on the next subsequent Business Day and the Deal Agent shall distribute
such amounts to the Persons entitled thereto no later than 2:00 p.m. (Charlotte,
North Carolina time) on such next subsequent Business Day. All computations of
interest and all computations of Yield and other fees hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Yield, interest or any fee payable hereunder, as the case may be.

(c) If the Advance requested by the Borrower for the Funding Date and approved
by a Lender and the Deal Agent pursuant to Section 2.1, is not, for any reason
made or effectuated, as the case may be, on the requested Funding Date, the
Borrower shall indemnify such Lender against any reasonable loss, cost or
expense incurred by such Lender, including, without limitation, any loss
(including loss of anticipated profits, net of anticipated profits in the
reemployment of such funds in the manner determined by such Lender), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain the Funding.

Section 2.11. [Reserved.]

Section 2.12. Fees.

(a) The Borrower shall pay to the Deal Agent from the Collection Account on each
Payment Date, monthly in arrears, the Usage Fee, in accordance with the terms of
this Agreement, including Section 2.7 hereof.

(b) AFS shall pay to the Deal Agent, on the Closing Date, the Structuring Fee,
the Upfront Fee and, within 30 days of the Closing Date, the reasonable
out-of-pocket expenses, in immediately available funds.

(c) AFS shall pay to Dechert, as counsel to the Deal Agent, on the Closing Date,
its estimated reasonable fees and out-of-pocket expenses in immediately
available funds and shall pay all additional reasonable fees and out-of-pocket
expenses of Dechert within thirty (30) Business Days after receiving an invoice
for such amounts.

(d) AFS shall pay to the Collateral Agent the fees of the Collateral Agent in
such amounts and such manner as is set forth in the Collateral Agent Fee Letter.

 

22



--------------------------------------------------------------------------------

Section 2.13. Increased Costs; Capital Adequacy; Illegality.

(a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation or (ii) the compliance by
an Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), shall
(A) subject an Affected Party to any Tax (except for Taxes on the overall net
income of such Affected Party), duty or other charge with respect to the Advance
made by it hereunder, or any right to make the Funding hereunder, or on any
payment made hereunder, (B) impose, modify or deem applicable any reserve
requirement (including, without limitation, any reserve requirement imposed by
the Board of Governors of the Federal Reserve System, but excluding any reserve
requirement, if any, included in the determination of Yield), special deposit or
similar requirement against assets of, deposits with or for the amount of, or
credit extended by, any Affected Party or (C) impose any other condition
affecting the Advance made by it hereunder or a Lender’s rights hereunder, the
result of which is to increase the cost to any Affected Party or to reduce the
amount of any sum received or receivable by an Affected Party under this
Agreement, then on the Payment Date following demand by such Affected Party
(which demand shall be accompanied by a statement setting forth the basis for
such demand), the Collateral Agent shall distribute in accordance with
Section 2.7(a)(ii) such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost incurred or such reduction
suffered.

(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule, regulation, directive or request or (ii) compliance
by any Affected Party with any law, guideline, rule, regulation, directive or
request from any central bank or other governmental authority or agency (whether
or not having the force of law), including, without limitation, compliance by an
Affected Party with any request or directive regarding capital adequacy, has or
would have the effect of reducing the rate of return on the capital of any
Affected Party as a consequence of its obligations hereunder or arising in
connection herewith to a level below that which any such Affected Party could
have achieved but for such introduction, change or compliance (taking into
consideration the policies of such Affected Party with respect to capital
adequacy) by an amount deemed by such Affected Party to be material, then on the
Payment Date following demand by such Affected Party (which demand shall be
accompanied by a statement setting forth the basis for such demand), the
Collateral Agent shall distribute in accordance with Section 2.7(a)(ii) such
additional amount or amounts as will compensate such Affected Party for such
reduction. For avoidance of doubt, any interpretation of Accounting Research
Bulletin No. 51 by the Financial Accounting Standards Board shall constitute an
adoption, change, request or directive subject to this subsection 2.13(b).

(c) If as a result of any event or circumstance similar to those described in
clauses (a) or (b) of this section, any Affected Party is required to compensate
a bank or other financial institution providing liquidity support, credit
enhancement or other similar support to such Affected Party in connection with
this Agreement or the funding or maintenance of the Advance hereunder, then
within ten days after demand by such Affected Party, the Borrower shall pay to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.

 

23



--------------------------------------------------------------------------------

(d) In determining any amount provided for in this section, the Affected Party
may use any reasonable averaging and attribution methods. Any Affected Party
making a claim under this section shall submit to the Underlying Servicer a
written description as to such additional or increased cost or reduction and the
calculation thereof, which written description shall be conclusive absent
demonstrable error.

(e) If a Lender shall notify the Deal Agent that a Eurodollar Disruption Event
as described in clause (a) of the definition of “Eurodollar Disruption Event”
has occurred, the Deal Agent shall in turn so notify the Borrower, whereupon all
Capital in respect of which Yield accrues at the Adjusted Eurodollar Rate shall
immediately be converted into Capital in respect of which Yield accrues at the
Base Rate.

Section 2.14. Taxes.

(a) All payments made by the Underlying Issuer and all payments made by the
Borrower or any of the AmeriCredit Parties under this Agreement will be made
free and clear of and without deduction or withholding for or on account of any
Taxes. If any Taxes are required to be withheld from any amounts payable to the
Deal Agent, the Liquidity Agent or any Secured Party, then the amount payable to
such Person will be increased (such increase, the “Additional Amount”) such that
every net payment made under this Agreement after withholding for or on account
of any Taxes (including, without limitation, any Taxes on such increase) is not
less than the amount that would have been paid had no such deduction or
withholding been deducted or withheld. The foregoing obligation to pay
Additional Amounts, however, will not apply with respect to net income or
franchise taxes imposed on a Lender or the Deal Agent, respectively, with
respect to payments required to be made by the Borrower or any AmeriCredit Party
under this Agreement, by a taxing jurisdiction in which such Lender or Deal
Agent is organized, conducts business or is paying taxes as of the Closing Date
(as the case may be).

(b) The Borrower will indemnify each Affected Party for the full amount of Taxes
payable by such Person in respect of Additional Amounts and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. All payments in respect of this indemnification shall be made on the
Payment Date following demand by such Affected Party.

(c) The Borrower will notify the Deal Agent on a quarterly basis of any payments
by the Borrower in respect of any Taxes, not including those Taxes paid by
AmeriCredit Corp. on a consolidated basis.

(d) If a Lender is not created or organized under the laws of the United States
or a political subdivision thereof, such Lender shall deliver to the Borrower,
with a copy to the Deal Agent, (i) within 15 days after the date hereof, or, if
such Lender becomes a Lender after the Closing Date, the date on which such
Lender becomes a Lender hereunder, two (or such other number as may from time to
time be prescribed by Applicable Laws) duly completed copies of IRS Form W-8BEN
or Form W-8ECI (or any successor forms or other certificates or statements that
may be required from time to time by the relevant United States taxing
authorities or Applicable Laws), as appropriate, to permit the Borrower to make
payments hereunder for the account of such Lender, as the case may be, without
deduction or withholding of United States federal income or similar Taxes and
(ii) upon the obsolescence of or after the occurrence of any

 

24



--------------------------------------------------------------------------------

event requiring a change in, any form or certificate previously delivered
pursuant to this Section 2.14(d), copies (in such numbers as may from time to
time be prescribed by Applicable Laws or regulations) of such additional,
amended or successor forms, certificates or statements as may be required under
Applicable Laws or regulations to permit the Borrower to make payments hereunder
for the account of such Lender, without deduction or withholding of United
States federal income or similar Taxes.

(e) If, in connection with an agreement or other document providing liquidity
support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of the Funding
hereunder, the Lenders are required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this section then within 10 days after demand by the Lenders, the Borrower
shall pay to the Lenders such additional amount or amounts as may be necessary
to reimburse the Lenders for any amounts paid by them.

(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
section shall survive the termination of this Agreement.

Section 2.15. Assignment of the Note Purchase Agreement. The Borrower hereby
assigns to the Deal Agent, for the ratable benefit of the Secured Parties
hereunder, all of the Borrower’s right, title and interest in and to, but none
of its obligations under, the Underlying Transaction Documents. The Borrower
confirms that the Deal Agent on behalf of the Secured Parties shall have the
sole right to enforce the Borrower’s rights and remedies under the Underlying
Transaction Document for the benefit of the Secured Parties.

ARTICLE III

CONDITIONS TO THE CLOSING AND THE FUNDING

Section 3.1. Conditions to the Closing and the Funding. The Closing Date shall
not occur and no Lender shall be obligated to make the Advance hereunder, nor
shall any Lender, the Deal Agent, the Liquidity Agent or the Collateral Agent be
obligated to take, fulfill or perform any other action hereunder, until (i) in
the case of the Closing Date, the conditions set forth in clauses (a)(i),
(d) and (e) have been satisfied and (ii) in the case of the Funding, all of the
following conditions, after giving effect to the proposed Advance have been
satisfied, in the sole discretion of, or waived in writing by, the Deal Agent:

(a) (i) In the case of the Closing Date, each Transaction Document (other than
the Underlying Transaction Documents) shall have been duly executed by, and
delivered to, the parties hereto and thereto and the Deal Agent shall have
received such other documents, instruments, agreements and legal opinions as the
Deal Agent shall request in connection with the transactions contemplated by
this Agreement, including, without limitation, all those specified in Schedule
of Documents attached hereto as Schedule I, each in form and substance
satisfactory to the Deal Agent, and (ii) in the case of the Funding Date,
(x) each Transaction Document shall have been duly executed by, and delivered
to, the parties hereto and thereto and the Deal Agent shall have received such
other documents, instruments, agreements and legal opinions as the Deal Agent
shall request in connection with the transactions contemplated by this

 

25



--------------------------------------------------------------------------------

Agreement, including, without limitation, all those specified in Schedule of
Documents attached hereto as Schedule I, each such Transaction Document, other
document, instrument, agreement and legal opinion in form and substance
satisfactory to the Deal Agent, in its sole discretion, and (y) the executed
Note in the face amount of $48,938,300 shall have been issued by the Borrower.

(b) The Deal Agent shall have received (i) satisfactory evidence that the
Borrower, the Underlying Issuer, the Underlying Depositor and the Underlying
Servicer have obtained all required consents and approvals of all Persons,
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Transaction Documents to which each
is a party and the consummation of the transactions contemplated hereby or
thereby or (ii) an Officer’s Certificate from each of the Borrower, the
Underlying Issuer, the Underlying Depositor and the Underlying Servicer in form
and substance satisfactory to the Deal Agent affirming that no such consents or
approvals are required; it being understood that the acceptance of such evidence
or officer’s certificate shall in no way limit the recourse of the Deal Agent or
any Secured Party against the Borrower, the Underlying Issuer, the Underlying
Depositor or the Underlying Servicer for a breach of its representation or
warranty that all such consents and approvals have, in fact, been obtained.

(c) The Borrower, the Underlying Issuer, the Underlying Depositor and the
Underlying Servicer shall each be in compliance in all material respects with
all Applicable Laws and shall have delivered an Officer’s Certificate to the
Deal Agent as to this and other closing matters.

(d) The Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Fee Letter,
and shall have reimbursed each Lender, the Deal Agent and the Collateral Agent
for all fees, costs and expenses of closing the transactions contemplated
hereunder and under the other Transaction Documents, including the attorney fees
and any other legal and document preparation costs incurred by any Lender, the
Deal Agent and/or the Collateral Agent.

(e) No Amortization Event or Unmatured Amortization Event shall have occurred.

(f) All UCC-1 financing statements necessary to perfect the security interest of
the Collateral Agent, for the benefit of the Secured Parties, in the Collateral
to be pledged by the Borrower hereunder shall have been filed in the appropriate
filing offices by the Borrower.

(g) The Deal Agent has received lien searches relating to the Borrower in all
appropriate jurisdictions evidencing the absence of any liens on the Borrower.

(h) The Hedging Agreement shall be in effect.

(i) With respect to the Advance, the Borrower shall have delivered to the Deal
Agent, on or prior to the date of the Advance in form and substance satisfactory
to the Deal Agent, the Funding Notice.

(j) On the date of the Advance the following statements shall be true and the
Borrower shall be deemed to have certified that, after giving effect to the
proposed Advance:

(i) The representations and warranties contained in Sections 4.1, 4.3 and 4.4
are true and correct on and as of such day as though made on and as of such day
and shall be deemed to have been made on such day;

 

26



--------------------------------------------------------------------------------

(ii) On and as of such day, after giving effect to the proposed Advance, the
outstanding Capital does not exceed the Initial Facility Limit;

(iii) On and as of such day, the Borrower, the Underlying Issuer, the Underlying
Depositor and the Underlying Servicer each has performed all of the agreements
contained in this Agreement and the other Transaction Documents to which it is a
party to be performed by such person at or prior to such day;

(iv) No law or regulation shall prohibit, and no order, judgment or decree of
any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of the Funding by the
Lenders in accordance with the provisions hereof; and

(v) all conditions precedent set forth in the Underlying Transaction Documents
shall have been satisfied.

(k) The Underlying Class B Note shall be rated at least AA/Aa2 by S&P and
Moody’s, respectively.

(l) The Underlying Class B Note shall bear interest on a per annum basis at a
rate equal to or greater than the sum of (i) the interpolated swap rate as of
the Underlying Closing Date with respect to the Underlying Class B Note,
(ii) the Underlying Class B Note Margin and (iii) the Maximum Hedge Fee Rate.

(m) (i) On or prior to the Funding Date, the Deal Agent shall have received
copies of all opinions of counsel delivered by or on behalf of the parties to
the Underlying Transaction Documents pursuant to the terms of the Underlying
Underwriting Agreement and the Note Purchase Agreement, with such opinions of
counsel either addressed to the Deal Agent and the Hedge Counterparty or
accompanied by a letter permitting the Deal Agent and the Hedge Counterparty to
rely on such opinions as if the same were addressed to the Deal Agent and the
Hedge Counterparty, (ii) all other documents, opinions, certificates and
documents listed on Schedule I hereto shall have been delivered to the Deal
Agent, in form and substance satisfactory to the Deal Agent and its counsel and
(iii) all conditions required to be satisfied in the Note Purchase Agreement
shall have been satisfied.

(n) On or prior to the Funding Date, the Deal Agent shall have received a true
and complete copy of all documents, letters and certificates delivered at the
closing under the Underlying Underwriting Agreement and the Note Purchase
Agreement. The Deal Agent shall have received such other approvals, opinions or
documents as the Deal Agent or its counsel may reasonably require.

(o) On or prior to the Funding Date, the Securities Intermediary shall have
acknowledged and indicated by book entry that a securities entitlement relating
to the Underlying Class B Note has been credited to the Collection Account for
the benefit of the Collateral Agent on behalf of the Secured Lenders.

 

27



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Collateral Agent, the Deal Agent and the Secured
Parties on the Closing Date and the Funding Date (except as otherwise expressly
provided herein) as follows:

(a) Organization and Good Standing. The Borrower has been duly formed, and is
validly existing as a statutory trust in good standing under the laws of the
State of Delaware, with all requisite power and authority to own or lease its
properties and conduct its business as such business is presently conducted, and
the Borrower had at all relevant times, and now has all necessary power,
authority and legal right to acquire, own and pledge the Collateral and perform
its obligations under this Agreement.

(b) Due Qualification. The Borrower is duly qualified to do business and is in
good standing as a statutory trust and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires such qualification, licenses or approvals.

(c) Power and Authority; Due Authorization. The Borrower: (i) has all necessary
power, authority and legal right to: (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) carry out the terms
of the Transaction Documents to which it is a party, and (C) transfer and assign
the Underlying Class B Note and all other Collateral on the terms and conditions
herein provided and (ii) has duly authorized by all necessary action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and the transfer and assignment of the
Underlying Class B Note and all other Collateral on the terms and conditions
herein provided. This Agreement and each other Transaction Document to which it
is a party have been duly executed and delivered by it.

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Borrower is a party constitutes a legal, valid and binding obligation
of the Borrower, each enforceable against the Borrower in accordance with its
terms.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Borrower’s
certificate of incorporation, bylaws or any Contractual Obligation of the
Borrower, (ii) result in the creation or imposition of any Lien upon any of the
Borrower’s properties pursuant to the terms of any such Contractual Obligation,
other than this Agreement, or (iii) violate any Applicable Law.

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the best knowledge of the Borrower, threatened against the Borrower,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to

 

28



--------------------------------------------------------------------------------

which the Borrower is a party, (ii) seeking to prevent the consummation of any
of the transactions contemplated by this Agreement or any other Transaction
Document to which the Borrower is a party or (iii) seeking any determination or
ruling that could reasonably be expected to have Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority (if any) required
for the due execution, delivery and performance by the Borrower of this
Agreement and any other Transaction Document to which the Borrower is a party
have been obtained.

(h) Bulk Sales. The execution, delivery and performance of this Agreement do not
require compliance with any “bulk sales” act or similar law by the Borrower.

(i) Solvency. The transactions under this Agreement and any other Transaction
Document to which the Borrower is a party do not and will not render the
Borrower not Solvent and the Borrower shall deliver to the Deal Agent on the
Closing Date a certification in the form of Exhibit F. The Underlying Depositor
has confirmed in writing to the Borrower that, so long as the Borrower is
Solvent, the Underlying Depositor will not cause the Borrower to file a
voluntary petition under the Bankruptcy Code or any other Insolvency Laws.

(j) [Reserved.]

(k) Taxes. The Borrower has filed or caused to be filed all tax returns that are
required to be filed by it. The Borrower has paid or made adequate provisions
for the payment of all Taxes and all assessments made against it or any of its
property (other than any amount of Tax the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the
Borrower), and no tax lien has been filed and, to the Borrower’s knowledge, no
claim is being asserted, with respect to any such Tax, fee or other charge.

(l) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein (including, without limitation, the use of the proceeds from
the pledge of the Collateral) will violate or result in a violation of Section 7
of the Securities Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II. The Borrower does not own
or intend to carry or purchase, and no proceeds from the pledge of the
Collateral will be used to carry or purchase, any “margin stock” within the
meaning of Regulation U or to extend “purchase credit” within the meaning of
Regulation U.

(m) Quality of Title. As of the Funding Date, the Underlying Class B Note,
together with the Related Security related thereto, shall, at all times, be
owned by the Borrower free and clear of any Lien except as provided in
Section 9.1, and upon the Funding, the Collateral Agent as agent for the Secured
Parties shall acquire a valid and perfected first priority security interest in
the Underlying Class B Note, the Related Security related thereto and all
Collections then existing or thereafter arising, free and clear of any Lien,
except as provided in Section 9.1. No effective financing statement or other
instrument similar in effect covering any Collateral shall at any time be on
file in any recording office except such as may be filed in favor of the
Collateral Agent in accordance with this Agreement.

 

29



--------------------------------------------------------------------------------

(n) Security Interest. The Borrower has granted a security interest (as defined
in the UCC) to the Collateral Agent, as agent for the Secured Parties, in the
Collateral, which is enforceable in accordance with applicable law upon
execution and delivery of this Agreement. Upon the filing of UCC-1 financing
statements naming the Collateral Agent as secured party and the Borrower as
debtor, or upon the Collateral Agent obtaining control, in the case of that
portion of the Collateral which constitutes securities, the Collateral Agent, as
agent for the Secured Parties, shall have a first priority perfected security
interest in the Collateral. All filings (including, without limitation, such UCC
filings) as are necessary in any jurisdiction to perfect the interest of the
Collateral Agent, as agent for the Secured Parties, in the Collateral have been
made.

(o) Accuracy of Information. All information, financial statements, documents,
book record, certificate report or other documents furnished by it, or on its
behalf, to the Deal Agent, Collateral Agent or any Lender for purposes of or in
connection with this Agreement or any other Transaction Document, or any
transaction contemplated hereby or thereby, including, without limitation, the
Underlying Offering Document, will be true, correct, complete and accurate in
every material respect, on the date such information is stated or certified and
with respect to the Underlying Offering Document, it does not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated or necessary to make the statements in the Offering Document, in the
light of the circumstances under which they were made, not misleading. Since the
furnishing of any such information, report or documents, there has been no
change nor any development or event involving a prospective change known to it
that would render any of the information, report or document untrue or
misleading in any material respect.

(p) Location of Offices. The principal place of business and chief executive
office of the Borrower and the office where the Borrower keeps all the Records
are located at the address of the Borrower referred to in Section 14.2 hereof or
at the office of the Administrator (or at such other locations as to which the
notice and other requirements specified in Section 5.2(g) shall have been
satisfied).

(q) [Reserved.]

(r) Tradenames; Place of Business; Correct Legal Name. (i) Except as described
in Schedule II, the Borrower has no trade names, fictitious names, assumed names
or “doing business as” names or other names under which it has done or is doing
business; (ii) the principal place of business and chief executive office of the
Borrower are located at the address of the Borrower set forth on the signature
pages hereto; and (iii) “AmeriCredit Class B Note Funding Trust” is the correct
legal name of the Borrower indicated on the public records of the Borrower’s
jurisdiction of organization.

(s) Note Purchase Agreement. As of the Funding Date, the Note Purchase Agreement
is the only agreement pursuant to which the Borrower purchased the Underlying
Class B Note from the Underlying Depositor.

 

30



--------------------------------------------------------------------------------

(t) Value Given. As of the Funding Date, the Borrower shall have given
reasonably equivalent value to the Underlying Depositor in consideration for the
issuance to the Borrower of the Underlying Class B Note under the Note Purchase
Agreement, no such transfer shall have been made for or on account of an
antecedent debt owed by the Underlying Issuer to the Borrower, and no such
transfer is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.

(u) [Reserved.]

(v) Special Purpose Entity. The Borrower is in compliance with Section 5.2(o)
hereof.

(w) Confirmation from the Underlying Depositor. The Borrower has received in
writing from the Underlying Depositor confirmation that, so long as the Borrower
is not “insolvent” within the meaning of the Bankruptcy Code, the Underlying
Depositor will not cause the Borrower to file a voluntary petition under the
Bankruptcy Code or any other bankruptcy or insolvency laws. Each of the Borrower
and the Underlying Servicer is aware that in light of the circumstances
described in the preceding sentence and other relevant facts, the filing of a
voluntary petition under the Bankruptcy Code for the purpose of making any loan
or any other assets of the Borrower available to satisfy claims of the creditors
of the Underlying Depositor would not result in making such assets available to
satisfy such creditors under the Bankruptcy Code.

(x) Investment Company Act. The Borrower is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

(y) ERISA. The present value of all benefits vested under all “employee pension
benefit plans,” as such term is defined in Section 3 of ERISA, maintained by the
Borrower, or in which employees of the Borrower are entitled to participate, as
from time to time in effect (herein called the “Pension Plans”), does not exceed
the value of the assets of the Pension Plan allocable to such vested benefits
(based on the value of such assets as of the last annual violation date). No
prohibited transactions, accumulated funding deficiencies, withdrawals or
reportable events have occurred with respect to any Pension Plans that, in the
aggregate, could subject the Borrower to any material tax, penalty or other
liability. No notice of intent to terminate a Pension Plan has been billed, nor
has any Pension Plan been terminated under Section 4041(f) of ERISA, nor has the
Pension Benefit Guaranty Corporation instituted proceedings to terminate, or
appoint a trustee to administer a Pension Plan and no event has occurred or
condition exists that might constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan.

(z) [Reserved.]

(aa) Representations and Warranties in Note Purchase Agreement. The
representations and warranties made by the Underlying Depositor to the Borrower
in the Note Purchase Agreement are hereby remade by the Borrower on each date to
which they speak in the Note Purchase Agreement as if such representations and
warranties were set forth herein. For purposes of this Section 4.2(aa), such
representations and warranties are incorporated herein by reference as if made
by the Borrower to the Deal Agent, Collateral and to each of the Secured Parties
under the terms hereof mutatis mutandis.

 

31



--------------------------------------------------------------------------------

(bb) Amount of Underlying Class B Note. The Funding Notice shall provide the
outstanding Underlying Class B Note Principal Balance as of the Underlying
Closing Date.

(cc) Use of Proceeds. The proceeds of the Funding will be used by the Borrower
to purchase the Underlying Class B Note from the Underlying Depositor pursuant
to the Note Purchase Agreement.

(dd) Subsidiaries. The Borrower does not have any Subsidiaries.

(ee) Certificates. None of the certificates issued by the Borrower have been
sold or pledged to any entity other than the Underlying Depositor.

(ff) OFAC. None of the Borrower, any Subsidiary of the Borrower or any Affiliate
of the Borrower (i) is a Sanctioned Person, (ii) has more than 10% of its assets
in Sanctioned Countries, or (iii) knowingly derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. The proceeds of the Advance will not knowingly be used and
have not knowingly been used to fund any operations in, finance any investments
or activities in or make any payments to a Sanctioned Person or a Sanctioned
Country.

The representations and warranties set forth in this Section 4.1 shall survive
the Borrower’s pledge of the Collateral to the Collateral Agent. Upon discovery
by the Borrower, any of the other AmeriCredit Parties, or the Collateral Agent
of a breach of any of the representations and warranties set forth herein, the
party discovering such breach shall give prompt written notice to the other
parties of such breach.

Section 4.2. Reserved.

Section 4.3. Representations and Warranties of the Underlying Servicer. The
Underlying Servicer represents and warrants as follows:

(a) Incorporation of Representations and Warranties. The representations and
warranties of the Underlying Servicer set forth in the Underlying Sale and
Servicing Agreement are hereby incorporated by reference mutatis mutandis for
the benefit of each of the Collateral Agent, the Deal Agent and the Secured
Parties and such representations and warranties may be relied upon by each such
Person. Additionally, all information, financial statements, documents, book
record, certificate report or other document furnished by the Underlying
Servicer, or on its behalf, to the Deal Agent, Collateral Agent or any Lender
for purposes of or in connection with this Agreement or any other Transaction
Document, or any transaction contemplated hereby or thereby, will be true,
correct, complete and accurate in every material respect, on the date such
information is stated or certified.

(b) Accuracy of Information. All information, financial statements, documents,
book record, certificate report or other document furnished by it, or on its
behalf, to the Deal Agent, Collateral Agent or any Lender for purposes of or in
connection with this Agreement or any

 

32



--------------------------------------------------------------------------------

other Transaction Document, or any transaction contemplated hereby or thereby,
including, without limitation, the Underlying Offering Document, will be true,
correct, complete and accurate in every material respect, on the date such
information is stated or certified and with respect to the Offering Document, it
does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated or necessary to make the statements in the
Underlying Offering Document, in the light of the circumstances under which they
were made, not misleading. Since the furnishing of any such information, report
or documents, there has been no change nor any development or event involving a
prospective change known to it that would render any of the information, report
or document untrue or misleading in any material respect.

(c) Notice of Breach. The representations and warranties set forth in this
Section 4.3 shall survive the Borrower’s pledge of the Collateral to the
Collateral Agent. Upon discovery by the Underlying Servicer, any of the other
AmeriCredit Parties, or the Collateral Agent of a breach of any of the
representations and warranties incorporated herein, the party discovering such
breach shall give prompt written notice to the other parties of such breach.

Section 4.4. Representations and Warranties of the Underlying Depositor. The
Underlying Depositor represents and warrants as follows:

(a) Incorporation of Representations and Warranties. The representations and
warranties of the Underlying Depositor set forth in the Underlying Sale and
Servicing Agreement, the Underlying Trust Agreement and the Underlying Purchase
Agreement are hereby incorporated by reference mutatis mutandis for the benefit
of each Collateral Agent, the Deal Agent and the Secured Parties and such
representations and warranties may be relied upon by each such Person.
Additionally, all information, financial statements, documents, book record,
certificate report or other document furnished by the Underlying Depositor, or
on its behalf, to the Deal Agent, Collateral Agent or any Lender for purposes of
or in connection with this Agreement or any other Transaction Document, or any
transaction contemplated hereby or thereby, will be true, correct, complete and
accurate in every material respect, on the date such information is stated or
certified.

(b) Accuracy of Information. All information, financial statements, documents,
book record, certificate report or other document furnished by it, or on its
behalf, to the Deal Agent, Collateral Agent or any Lender for purposes of or in
connection with this Agreement or any other Transaction Document, or any
transaction contemplated hereby or thereby, including, without limitation, the
Underlying Offering Document, will be true, correct, complete and accurate in
every material respect, on the date such information is stated or certified and
with respect to the Underlying Offering Document, it does not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated or necessary to make the statements in the Underlying Offering Document,
in the light of the circumstances under which they were made, not misleading.
Since the furnishing of any such information, report or documents, there has
been no change nor any development or event involving a prospective change known
to it that would render any of the information, report or document untrue or
misleading in any material respect.

 

33



--------------------------------------------------------------------------------

(c) Notice of Breach. The representations and warranties set forth in this
Section 4.4 shall survive the Borrower’s pledge of the Collateral to the
Collateral Agent. Upon discovery by the Underlying Depositor, any of the other
AmeriCredit Parties, or the Collateral Agent of a breach of any of the
representations and warranties incorporated herein, the party discovering such
breach shall give prompt written notice to the other parties of such breach

(d) Underlying Class B Note. As of the Funding Date, the Underlying Class B Note
shall bear interest on a per annum basis at a rate equal to or greater than the
sum of (i) the interpolated swap rate as of the Underlying Closing Date with
respect to the Underlying Class B Note, (ii) the Underlying Class B Note Margin
and (iii) the Maximum Hedge Fee Rate.

ARTICLE V

GENERAL COVENANTS

Section 5.1. Affirmative Covenants of the Borrower. From the date hereof until
the Collection Date:

(a) Compliance with Laws. The Borrower will comply in all material respects with
all Applicable Laws.

(b) Preservation of Corporate Existence; Conduct of Business. The Borrower will
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a foreign entity in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification has
had, or could reasonably be expected to have, a Material Adverse Effect. The
Borrower will carry on and conduct its business in substantially the same manner
and in substantially the same fields of enterprise as it is presently conducted
and do all things necessary to remain duly incorporated, validly existing and in
good standing as a domestic corporation in its jurisdiction of incorporation and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

(c) Performance and Compliance with Underlying Class B Note. The Borrower will,
at its expense, timely and fully perform and comply with all provisions,
covenants and other promises required to be observed by it under the Underlying
Class B Note in and all other agreements related thereto in all material
respects.

(d) Keeping of Records and Books of Account. The Borrower will keep and maintain
all documents, books, records and other information reasonably necessary or
advisable in connection with the Underlying Class B Note.

(e) Underlying Class B Note. With respect to the Underlying Class B Note, the
Borrower will: (i) acquire such Underlying Class B Note pursuant to and in
accordance with the terms of the Note Purchase Agreement; (ii) take all action
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of such Underlying Class B Note, and take all additional action that the Deal
Agent or the Collateral Agent may reasonably request to perfect, protect and
more fully evidence the respective interests of the parties to this Agreement in
the Collateral.

 

34



--------------------------------------------------------------------------------

(f) Delivery of Collections. The Borrower shall notify and direct the parties
responsible under the Underlying Transaction Documents for making distributions
or payments on the Underlying Class B Note to remit, commencing on the first
Payment Date following the Underlying Closing Date, all payments on account of
the Underlying Class B Note directly to the Collateral Agent (by wire transfer
to the Collection Account if permitted) and to continue to do so until such time
as the Deal Agent, notifies such parties to the contrary following the date on
which all amounts owing under this Loan and Security Agreement shall have been
paid and the Collateral hereunder shall have been released. Notwithstanding the
foregoing, to the extent the Borrower receives any Collections in respect of the
Underlying Class B Note, it will deposit to the Collection Account promptly (but
in no event later than one (1) Business Days after receipt) all such
Collections.

(g) Separate Corporate Existence. The Borrower shall be in compliance with the
requirements set forth in Section 5.2(o).

(h) [Reserved.]

(i) Taxes. The Borrower will file and pay any and all Taxes.

(j) Use of Proceeds. The Borrower will use the proceeds of the Funding only to
acquire the Underlying Class B Note pursuant to the Note Purchase Agreement or
to make distributions to the Underlying Depositor.

(k) Reporting. The Borrower will maintain for itself a system of accounting
established and administered in accordance with GAAP and furnish to the Deal
Agent the following information:

(i) Annual Reporting. Within 120 days after the close of the Borrower’s and
AmeriCredit Corp.’s fiscal years, audited financial statements, prepared in
accordance with GAAP on a consolidated basis; provided, however, that with
respect to the Borrower, such financial statements may be unaudited for (x) the
Borrower and include only income statements and balance sheets as of the end of
such period and (y) for AmeriCredit Corp. and its Subsidiaries, including the
Borrower, in each case, including balance sheets as of the end of such period,
related statements of operations, shareholder’s equity and cash flows,
accompanied by an unqualified audit report certified by independent certified
public accountants, acceptable to the Agent, prepared in accordance with
generally accepted auditing principles and any management letter prepared by
said accountants;

(ii) Quarterly Reporting. Within sixty (60) days after the close of the first
three quarterly periods of each of the Borrower’s and AmeriCredit Corp.’s fiscal
years, for (x) the Borrower with respect to income statements and balance sheets
for the applicable period and (y) for AmeriCredit Corp. and its Subsidiaries, in
each case, consolidated unaudited balance sheets as at the close of each such
period and consolidated related statements of operations, shareholder’s equity
and cash flows for the period from the beginning of such fiscal year to the end
of such quarter, all certified by its chief financial officer as true, accurate
and complete in all material respects;

 

35



--------------------------------------------------------------------------------

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate signed by the Borrower’s or AmeriCredit
Corp.’s, as applicable, chief financial officer stating that (x) the attached
financial statements have been prepared in accordance with GAAP and accurately
reflect the financial condition of the Borrower or AmeriCredit Corp. as
applicable and (y) to the best of such Person’s knowledge, no Amortization Event
or Unmatured Amortization Event exists, or if any Amortization Event or
Unmatured Amortization Event exists, stating the nature and status thereof;

(iv) Shareholders Statements and Reports. Promptly upon the request made to the
Borrower or AmeriCredit Corp, copies of all financial statements, reports and
proxy statements so furnished, to the extent such information has not been
provided pursuant to another clause of this Section 5.1(k);

(v) S.E.C. Filings. Promptly upon the request made to the Borrower or the
Underlying Servicer, copies of all registration statements and annual,
quarterly, monthly or other regular reports which AmeriCredit Corp. or any
subsidiary files with the Securities and Exchange Commission;

(vi) Notice of Amortization Events or Unmatured Amortization Events. As soon as
possible and in any event within two (2) days after the occurrence of each
Amortization Event or each Unmatured Amortization Event, a statement of the
chief financial officer or chief accounting officer of the Underlying Servicer
setting forth details of such Amortization Event or Unmatured Amortization Event
and the action which the Borrower proposes to take with respect thereto;

(vii) Monthly Reports. Not later than one (1) Business Day prior to each Payment
Date, the Monthly Report relating to such Payment Date.

(viii) [Reserved.]

(ix) ERISA. Promptly after the filing or receiving thereof, copies of all
reports and notices with respect to any Reportable Event (as defined in Article
IV of ERISA) which the Borrower, AmeriCredit Corp. or any ERISA Affiliate of the
Borrower or AmeriCredit Corp. files under ERISA with the Internal Revenue
Service, the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor or which the Borrower, AmeriCredit Corp. or any ERISA Affiliates of the
Borrower or AmeriCredit Corp. receives from the Internal Revenue Service, the
Pension Benefit Guaranty Corporation or the U.S. Department of Labor;

(x) Proceedings. As soon as possible and in any event within two (2) Business
Days after the Borrower receives notice or obtains knowledge thereof, any
settlement of, material judgment (including a material judgment with respect to
the liability phase of a bifurcated trial) in or commencement of any labor
controversy (of a material nature), litigation (of a material nature), action
(of a material nature), suit (of a material nature) or proceeding (of a material
nature) before any court or governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, affecting the Borrower or any of
its Affiliates;

 

36



--------------------------------------------------------------------------------

(xi) Notice of Material Events. Promptly upon becoming aware thereof, notice of
any other event or circumstances that, in the reasonable judgment of the
Borrower, is likely to have a Material Adverse Effect with respect to the
Borrower; and

(xii) Other Information. Such other information, documents, records or reports
(including non-financial information) as the Deal Agent, a Hedge Counterparty or
the Collateral Agent may from time to time reasonably request with respect to
AmeriCredit Corp., the Underlying Depositor, the Borrower, the Underlying
Servicer or any Subsidiary of any of the foregoing.

(l) Compliance with Applicable Law. The Borrower shall duly satisfy in all
material respects its obligations under or in connection with the Underlying
Class B Note, will maintain in effect all material qualifications required under
all Applicable Law, and will comply in all material respects with all other
Applicable Law in connection with the Underlying Class B Note, the failure to
comply with which would have a material adverse effect on the interests of the
Secured Parties in the Collateral.

(m) Furnishing of Information and Inspection of Records. The Borrower will
furnish to the Deal Agent and the Collateral Agent, from time to time, such
information with respect to the Underlying Class B Note as either may reasonably
request. The Borrower will, at any time and from time to time during regular
business hours, upon reasonable written notice and not more than once per
calendar year (unless an Amortization Event has occurred), permit the Deal Agent
or the Collateral Agent, or its agents or representatives, to examine and make
copies of and abstracts from all Records, to visit the offices and properties of
the Borrower for the purpose of examining such Records, and to discuss matters
relating to the Underlying Class B Note or the Borrower’s performance hereunder
and under the other Transaction Documents with any of the officers, directors,
employees or (so long as a representative of AmeriCredit Corp. is in attendance)
independent public accountants of the Borrower having knowledge of such matters;
provided, however, that each of the Deal Agent and the Collateral Agent
acknowledges that in exercising the rights and privileges conferred in this
Section 5.1(m) it or its agents and representatives may, from time to time,
obtain knowledge of information, practices, books, correspondence and records of
a confidential nature and in which the Borrower has a proprietary interest. Each
of the Deal Agent and the Collateral Agent agrees that all such information,
practices, books, correspondence and records are to be regarded as confidential
information and agrees that it shall retain in strict confidence and shall use
its reasonable efforts to ensure that its agents and representatives retain in
strict confidence, and will not disclose without the prior written consent of
the Borrower, any such information, practices, books, correspondence and records
furnished to them except that it may disclose such information: (i) to its
officers, directors, employees, agents, counsel, accountants, auditors,
affiliates, advisors or representatives (provided that such Persons are informed
of the confidential nature of such information); (ii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through the Deal Agent, the Collateral Agent or its officers,
directors, employees, agents, counsel, accountants, auditors, affiliates,
advisors or representatives; (iii) to the extent such information was available
to the Deal Agent or the Collateral Agent on a non-confidential

 

37



--------------------------------------------------------------------------------

basis prior to its disclosure hereunder; (iv) to the extent the Deal Agent or
the Collateral Agent should be (A) required in connection with any legal or
regulatory proceeding or (B) requested by any bank regulatory authority to
disclose such information; (v) to the Liquidity Agent, any Liquidity Bank, or
any other person providing liquidity to any Conduit Lender; or (vi) to any
Lender or prospective assignee or Investor; provided, that the Collateral Agent
shall notify such assignee of the confidentiality provisions of this
Section 5.1(m).

(n) Keeping of Records and Books of Account. The Borrower will keep and
maintain, or obtain, as and when required, all documents, books, records and
other information reasonably necessary or advisable for the collection of all
amounts due under the Underlying Class B Note.

(o) Notice of Liens. The Borrower will advise the Deal Agent and the Collateral
Agent promptly, in reasonable detail of: (i) any Lien asserted by a Person
against the Collateral; (ii) any breach by the Borrower, the Underlying Issuer
the Underlying Depositor or the Underlying Servicer of any of its
representations, warranties and covenants contained herein or in any other
Transaction Document; and (iii) of the occurrence of any other event which would
have a Material Adverse Effect on the Lien of the Secured Parties granted
hereunder.

(p) Protection of Interest in Collateral. The Borrower shall file such
continuation statements and any other documents reasonably requested by the
Collateral Agent, the Deal Agent or any Lender or which may be required by law
to fully preserve and protect the interest of the Collateral Agent and the
Secured Parties in and to the Collateral.

(q) Note Purchase Agreement. The Borrower will at all times enforce the
covenants and agreements of the Underlying Depositor in the Note Purchase
Agreement.

(r) Reports and Notices Received under Underlying Transaction Documents.
Promptly after the receipt thereof, the Borrower shall provide to the Deal Agent
copies of all reports and notices received by or provided by any of the
AmeriCredit Parties in connection with the Underlying Transaction Documents.

(s) Organizational Documents. The Borrower shall only amend, alter, change or
repeal its Certificate of Trust and Trust Agreement with the prior written
consent of the Deal Agent

(t) Voting Rights. So long as this Agreement remains in effect, the Borrower
shall exercise its voting and consent rights with respect to the Underlying
Class B Notes as directed by the Deal Agent.

Section 5.2. Negative Covenants of the Borrower. From the date hereof until the
Collection Date:

(a) Other Business. Borrower will not: (i) engage in any business other than the
transactions contemplated by the Transaction Documents to which it is a party;
(ii) incur any indebtedness, obligation, liability or contingent obligation of
any kind other than pursuant to the Transaction Documents to which it is a
party; or (iii) form any Subsidiary or make any Investments in any other Person.

 

38



--------------------------------------------------------------------------------

(b) [Reserved.]

(c) Security Interests. The Borrower will not sell, pledge, assign or transfer
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on any of the Collateral, whether now existing or hereafter transferred
hereunder, or any interest therein, and the Borrower will not sell, pledge,
assign or suffer to exist any Lien on its interest, if any, hereunder. The
Borrower will promptly notify the Deal Agent of the existence of any Lien on any
of the Collateral and the Borrower shall defend the right, title and interest of
the Deal Agent as agent for the Secured Parties in, to and under the Collateral,
against all claims of third parties.

(d) Mergers, Acquisitions, Sales, etc. The Borrower will not be a party to any
merger or consolidation, or purchase or otherwise acquire all or substantially
all of the assets or any stock of any class of, or any partnership or joint
venture interest in, any other Person, or, sell, transfer, convey or lease all
or any substantial part of its assets, or sell or assign with or without
recourse any of the Collateral or any interest therein.

(e) [Reserved.]

(f) Distributions. The Borrower shall not declare or pay, directly or
indirectly, any dividend or make any other distribution (whether in cash or
other property) with respect to the profits, assets or capital of the Borrower
or any Person’s interest therein, except as permitted in accordance with the
terms of this Agreement.

(g) Change of Name or Location of Records Files. The Borrower shall not
(x) change its name or state of organization, move the location of its principal
place of business and chief executive office, and the offices where it keeps the
Records from the location referred to in Section 14.2 unless the Borrower has
given at least thirty (30) days’ written notice to the Deal Agent and the
Collateral Agent and has taken all actions required under the UCC of each
relevant jurisdiction in order to continue the first priority perfected security
interest of the Collateral Agent, as agent for the Secured Parties, in the
Collateral.

(h) Accounting of the Note Purchase Agreement. The Borrower will not account for
or treat (whether in financial statements or otherwise) the transaction
contemplated by the Note Purchase Agreement in any manner other than as
specified in the Funding Notice delivered in accordance with Section 2.1(a)(i).

(i) ERISA Matters. The Borrower will not: (i) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor; (ii) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan; (iii) fail to
make any payments to a Multiemployer Plan that the Borrower or any ERISA
Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto; (iv) terminate any Benefit
Plan so as to result in any liability; or (v) permit to exist any occurrence of
any reportable event described in Title IV of ERISA.

(j) Note Purchase Agreement. The Borrower will not amend, modify, waive or
terminate any provision of the Note Purchase Agreement without the agreement of
the parties hereto. The Borrower will not take any action under the Note
Purchase Agreement which would have a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

(k) Changes in Payment Instructions to Obligors. The Borrower will not add or
make any change, or permit any change to be made, in its instructions to the
Underlying Indenture Trustee regarding payments to be made to Borrower in
connection with the Underlying Class B Note, unless the Deal Agent shall have
consented to such change in writing and has received duly executed copies of all
documentation related thereto.

(l) [Reserved.]

(m) [Reserved.]

(n) No Assignments. The Borrower will not assign or delegate, or grant any
interest in, or permit any Lien to exist upon, any of its rights, obligations or
duties under this Agreement without the prior written consent of the Deal Agent.

(o) Special Purpose Entity. The Borrower has not and shall not:

(i) engage in any business or activity other than the purchase of the Underlying
Class B Note from the Underlying Depositor under the Note Purchase Agreement,
the pledge of Underlying Class B Note under the Transaction Documents and such
other activities as are incidental thereto;

(ii) acquire or own any material assets other than (A) the Underlying Class B
Note from the Underlying Depositor under the Note Purchase Agreement and
(B) incidental property as may be necessary for the operation of the Borrower;

(iii) merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case first obtaining the Deal Agent’s consent;

(iv) fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of the Deal
Agent, amend, modify, terminate, fail to comply with the provisions of its
Certificate of Trust, or fail to observe statutory trust formalities;

(v) own any Subsidiary or make any investment in any Person without the consent
of the Deal Agent;

(vi) except as permitted hereunder, commingle its assets with the assets of any
of its Affiliates, or of any other Person;

(vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than indebtedness to the Lenders hereunder
or in conjunction with a repayment of Aggregate Unpaids owed to the Lenders
except for trade payables in the ordinary course of its business, provided that
such debt is not evidenced by a note and paid when due;

 

40



--------------------------------------------------------------------------------

(viii) become insolvent or fail to pay its debts and liabilities from its assets
as the same shall become due;

(ix) fail to maintain its records, books of account and bank accounts separate
and apart from those of its principal and Affiliates, and any other Person;

(x) enter into any contract or agreement with any of its principals or
Affiliates or any other Person, except upon terms and conditions that are
commercially reasonable and intrinsically fair and substantially similar to
those that would be available on an arms-length basis with third parties other
than any principal or Affiliates;

(xi) seek its dissolution or winding up in whole or in part;

(xii) fail to correct any known misunderstandings regarding the separate
identity of Borrower or Affiliate thereof or any other Person;

(xiii) guarantee, become obligated for, or hold itself out to be responsible for
the debt of another Person;

(xiv) make any loan or advances to any third party, including Affiliate, or hold
evidence of indebtedness issued by any other Person (other than cash and
investment-grade securities);

(xv) fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
in order not (A) to mislead others as to the identity with which such other
party is transacting business, or (B) to suggest that it is responsible for the
debts of any third party (including any of its Affiliates);

(xvi) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xvii) To the fullest extent permitted by law, file or consent to the filing or
any petition, either voluntary or involuntary, to take advantage of any
applicable insolvency, bankruptcy, liquidation or reorganization statute, or
make an assignment for the benefit of creditors;

(xviii) share any common logo with or hold itself out as or be considered as a
department or division (other than for tax reporting purposes) of (A) any of its
Affiliates or (B) any other Person;

(xix) permit any transfer (whether in any one or more transactions) of more than
a 49% direct or indirect ownership interest in the Borrower, unless the Borrower
delivers to the Deal Agent an acceptable non-consolidation opinion;

 

41



--------------------------------------------------------------------------------

(xx) fail to maintain separate income statements and balance sheets, showing its
assets and liabilities separate and apart from those of any other Person, or
have its assets listed on the financial statement of any other Person;

(xxi) fail to pay its own liabilities and expenses only out of its own funds;

(xxii) fail to pay the salaries of its own employees in light of its
contemplated business operations;

(xxiii) acquire the obligations or securities of its Affiliates or stockholders;

(xxiv) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

(xxv) fail to use separate invoices and checks bearing its own name;

(xxvi) pledge its assets for the benefit of any other Person, other than with
respect to payment of the indebtedness to the Lenders hereunder;

(xxvii) [Reserved];

(xxviii) [Reserved]; and

(xxix) take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Dewey & LeBoeuf, delivered on or
prior to the Funding Date, upon which the conclusions expressed therein are
based.

Section 5.3. Covenant of the Borrower Relating to the Hedging Agreement. At all
times during on and after the Funding until the Collection Date, a Hedging
Agreement shall be in place.

Section 5.4. Reserved.

Section 5.5. Covenants of the Underlying Servicer and Underlying Depositor. The
covenants and agreements of the Underlying Servicer set forth in the Underlying
Transaction Documents are hereby incorporated by reference mutatis mutandis for
the benefit of each the Collateral Agent, the Deal Agent and the Secured Parties
and such covenants may be relied upon by each such Person.

In addition, from the date hereof until the Collection Date,

(a) Furnishing of Information and Inspection of Records. The Underlying Servicer
will furnish to the Deal Agent and the Collateral Agent, from time to time, such
information with respect to the collateral securing the Underlying Class B Note
as either may reasonably request, including, without limitation, a computer
file, microfiche list or other list identifying each loan and contract by pool
number. The Underlying Servicer will, at any time and from time to time during
regular business hours, upon reasonable written notice and not more than once
per

 

42



--------------------------------------------------------------------------------

calendar year (unless an Amortization Event has occurred), permit the Deal Agent
or the Collateral Agent, or its agents or representatives, to examine and make
copies of and abstracts from all records, to visit the offices and properties of
the Underlying Servicer for the purpose of examining such records, and to
discuss matters relating to the loans or contracts or the Underlying Servicer’s
performance under the Underlying Transaction Documents and under the Transaction
Documents with any of the officers, directors, employees or (so long as a
representative of AmeriCredit Corp. is in attendance) independent public
accountants of the Underlying Servicer having knowledge of such matters;
provided, however, that each of the Deal Agent and the Collateral Agent
acknowledges that in exercising the rights and privileges conferred in this
Section 5.5(a) it or its agents and representatives may, from time to time,
obtain knowledge of information, practices, books, correspondence and records of
a confidential nature and in which the Underlying Servicer has a proprietary
interest. Each of the Deal Agent and the Collateral Agent agrees that all such
information, practices, books, correspondence and records are to be regarded as
confidential information and agrees that it shall retain in strict confidence
and shall use its reasonable efforts to ensure that its agents and
representatives retain in strict confidence, and will not disclose without the
prior written consent of the Underlying Servicer , any such information,
practices, books, correspondence and records furnished to them except that it
may disclose such information: (i) to its officers, directors, employees,
agents, counsel, accountants, auditors, affiliates, advisors or representatives
(provided that such Persons are informed of the confidential nature of such
information); (ii) to the extent such information has become available to the
public other than as a result of a disclosure by or through the Deal Agent, the
Collateral Agent or its officers, directors, employees, agents, counsel,
accountants, auditors, affiliates, advisors or representatives; (iii) to the
extent such information was available to the Deal Agent or the Collateral Agent
on a non-confidential basis prior to its disclosure hereunder; (iv) to the
extent the Deal Agent or the Collateral Agent should be (A) required in
connection with any legal or regulatory proceeding or (B) requested by any bank
regulatory authority to disclose such information; (v) to the Liquidity Agent,
any Liquidity Bank, or any other person providing liquidity to any Conduit
Lender; or (vi) to any Lender or prospective assignee or Investor; provided,
that the Collateral Agent shall notify such assignee of the confidentiality
provisions of this Section 5.5(a).

(b) Monthly Report. No later than one (1) Business Day prior to each Payment
Date, the Underlying Servicer shall deliver to the Deal Agent, each Hedge
Counterparty and the Collateral Agent a report in substantially the form of
Exhibit C attached hereto (the “Monthly Report”). The Monthly Report shall
specify whether a Amortization Event or Unmatured Amortization Event has
occurred since the prior Payment Date. Upon receipt of the Monthly Report, the
Deal Agent and the Collateral Agent shall rely (and shall be fully protected in
so relying) on the information contained therein for the purpose of making
distributions and allocations as provided for herein. Each Monthly Report shall
be certified by a Responsible Officer of the Underlying Servicer.

(c) Reports and Notices Received under Underlying Transaction Documents.
Promptly after the receipt thereof, the Underlying Servicer shall provide to the
Deal Agent and each Hedge Counterparty copies of all reports and notices
received by or provided by any of the AmeriCredit Parties in connection with the
Underlying Transaction Documents.

 

43



--------------------------------------------------------------------------------

(d) Covenants of the Underlying Depositor. The covenants and agreements of the
Underlying Depositor set forth in the Underlying Transaction Documents are
hereby incorporated by reference mutatis mutandis for the benefit of each the
Collateral Agent, the Deal Agent and the Secured Parties and such covenants may
be relied upon by each such Person.

In addition, at any time when a Preliminary Prospectus or Prospectus relating to
the Class B Notes is required to be delivered under the Securities Act (or
required to be delivered but for Rule 172 under the Securities Act), if (A) any
event occurs or has occurred since the Underlying Closing Date as a result of
which the Offering Document as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, or (B) it is necessary at any time to amend or
supplement the Prospectus to comply with the Securities Act or the rules and
regulations under the Securities Act, then (i) prior to the occurrence of an
Amortization Event, upon the reasonable request of the Deal Agent (but not more
often than twice in any calendar year) or (ii) on or after the occurrence of an
Amortization Event, upon the occurrence of the circumstances described in (A) or
(B) of this paragraph, the Underlying Depositor will promptly prepare or cause
to be prepared (I) and (subject to review and consent by the Deal Agent) file
with the Securities and Exchange Commission, an amendment or supplement that
will correct such statement or omission or an amendment that will effect such
compliance or (II) in the event the Deal Agent contemplates that the Underlying
Class B Note may be sold in a private transaction, an offering memorandum
(subject to review and comment by the Deal Agent) with respect to such
Underlying Class B Note, together with all monthly reports since the Underlying
Closing Date to the holders of the Underlying Class B Note. In addition, the
Underlying Depositor agrees that it shall take any and all actions as the Deal
Agent deems necessary in order for any sale of the Underlying Class B Note to be
made in accordance with applicable law.

ARTICLE VI

ACCOUNTS

Section 6.1. Establishment of the Accounts.

(a) Establishment of the Collection Account. The Underlying Servicer, on behalf
of the Borrower, shall establish, on or before the Closing Date, and maintain in
the name of the Collateral Agent as agent for the Secured Parties, with an
office or branch of a depository institution or trust company a segregated
corporate trust account entitled “Collection Account for Wells Fargo Bank,
National Association, as agent for the Secured Parties” (the “Collection
Account”), over which the Collateral Agent as agent for the Secured Parties
shall have sole dominion and control and from which neither the Borrower nor the
Underlying Servicer shall have any right of withdrawal; provided, however, that
at all times such depository institution or trust company shall be a depository
institution organized under the laws of the United States of America or any one
of the States thereof or the District of Columbia (or any domestic branch of a
foreign bank), (i) (A) that has either (1) a long-term unsecured debt rating of
AA- or better by S&P and Aa3 or better by Moody’s or (2) a short-term unsecured
debt rating or certificate of deposit rating of A-1 or better by S&P or P-1 or
better by Moody’s, (B) the parent corporation which has either (1) a long-term
unsecured debt rating of AA- or better by S&P and Aa3 or better by Moody’s or
(2) a short-term unsecured debt rating or certificate of deposit rating of A-1
or better by S&P and P-1 or better by Moody’s or (C) is otherwise acceptable to
the Deal Agent and (ii) whose deposits are insured by the Federal Deposit
Insurance Corporation (any such depository institution or trust company, a
“Qualified Institution”).

 

44



--------------------------------------------------------------------------------

(b) [Reserved.]

(c) Eligible Investments. The Underlying Class B Note shall be credited to the
Collection Account. Funds on deposit in the Collection Account shall be invested
in Eligible Investments by or at the written direction of the Underlying
Servicer, on behalf of the Borrower, provided that if an Amortization Event or
Unmatured Amortization Event shall have occurred, such investments shall be made
as directed by the Collateral Agent. Any such written directions shall specify
the particular investment to be made and shall certify that such investment is
an Eligible Investment and is permitted to be made under this Agreement. Funds
on deposit in the Collection Account shall be invested in Eligible Investments
that will mature so that such funds will be available no later than the Business
Day prior to the next Payment Date. No Eligible Investment may be liquidated or
disposed of prior to its maturity. All proceeds of any Eligible Investment shall
be deposited in the Collection Account. Investments may be made in either
account on any date (provided such investments mature in accordance herewith),
only after giving effect to deposits to and withdrawals from such account on
such date. Realized losses, if any, on amounts invested in Eligible Investments
shall be charged against investment earnings on amounts on deposit in the
Collection Account

Section 6.2. Control of Securities Account; The Securities Intermediary.

(a) Wells Fargo Bank, National Association agrees to act as Securities
Intermediary hereunder and the Securities Intermediary represents, warrants and
covenants as follows:

(i) With respect to any of the Collateral that is a book-entry security, such
Collateral has been credited to the Collateral Agent’s securities account by
accurate book entry.

(ii) The Securities Intermediary will comply with all “Entitlement Orders” (as
such term is defined in Section 8-102 of the UCC) of the Collateral Agent,
without further consent of the Borrower, and shall not accept Entitlement Orders
from any other person except as authorized by the Collateral Agent.

(iii) The Securities Intermediary has received no notice of, and has no
knowledge of any “adverse claim” (as such term is defined in the UCC) as to the
Collateral.

(iv) The Securities Intermediary waives any lien, claim or encumbrance in favor
of the Securities Intermediary in the Collateral.

(v) The Securities Intermediary is a “securities intermediary” as such term is
defined in Section 8-102(a)(14) of the UCC and in the ordinary course of its
business maintains “securities accounts” for others, as such terms are used in
Section 8-501 of the UCC.

 

45



--------------------------------------------------------------------------------

(vi) The Securities Intermediary is not a “clearing corporation,” as such term
is defined in Section 8-102(a)(5) of the UCC.

(b) Any securities intermediary hereunder shall be, and the Securities
Intermediary hereby represents and warrants that it is as of the date hereof and
shall be, for so long as it is the Securities Intermediary hereunder, a
corporation or national banking association that in the ordinary course of its
business maintains securities accounts for others and is acting in that capacity
hereunder. Any securities intermediary hereunder shall, and the Securities
Intermediary does, agree with the parties hereto that each Account shall be an
account to which financial assets may be credited and undertake to treat the
Collateral Agent as entitled to exercise rights that comprise such financial
assets. Any securities intermediary hereunder shall, and the Securities
Intermediary does, agree with the parties hereto that each item of property
credited to each Account shall be treated as a “financial asset” as defined in
Section 8-102 of the UCC. Any securities intermediary hereunder shall, and the
Securities Intermediary does, acknowledge that the “securities intermediary’s
jurisdiction” as defined in the UCC of the Securities Intermediary with respect
to the Collateral, shall be the State of New York. Any securities intermediary
hereunder shall, and the Securities Intermediary does, represent and covenant
that it is not and will not be (as long as it is the Securities Intermediary
hereunder) a party to any agreement in respect of the Collateral that is
inconsistent with the provisions of this Agreement. Any securities intermediary
hereunder shall, and the Securities Intermediary does, covenant that it will not
take action inconsistent with the provisions of this Agreement applicable to it.
Any securities intermediary hereunder shall, and the Securities Intermediary
does, agree that any item of property credited to the Collection Account shall
not be subject to any security interest, lien, or right of setoff in favor of it
or anyone claiming through it (other than the Indenture Trustee).

(c) It is the intent of the parties hereto that the Collection Account shall be
a securities account as to which the Collateral Agent and not the Borrower is
the “entitlement holder” (within the meaning of Section 8-102(a)(7) of the UCC).
Nonetheless, (i) any securities intermediary hereunder shall agree to comply
with entitlement orders originated by the Collateral Agent without further
consent by the Borrower, and (ii) the Securities Intermediary agrees that so
long as it is the Securities Intermediary hereunder, it will comply with
entitlement orders originated by the Collateral Agent without further consent by
the Borrower. Any securities intermediary hereunder shall covenant that it will
not agree with any person or entity other than the Collateral Agent that it will
comply with entitlement orders originated by such person or entity, and the
Securities Intermediary hereby covenants that it will not agree with any person
or entity other than the Collateral Agent that it will comply with entitlement
orders originated by such person or entity.

(d) Nothing herein shall imply or impose upon the Securities Intermediary any
duty or obligations other than those expressly set forth herein and those
applicable to a securities intermediary under the UCC (and the Securities
Intermediary shall be entitled to all of the protections available to a
securities intermediary under the UCC). Without limiting the foregoing, nothing
herein shall imply or impose upon the Securities Intermediary any duties of a
fiduciary nature.

(e) The Securities Intermediary may at any time resign by notice to the
Collateral Agent and may at any time be removed by notice from the Collateral
Agent; provided, however,

 

46



--------------------------------------------------------------------------------

that it shall be the responsibility of the Collateral Agent to appoint a
successor securities intermediary and to cause the Collection Account to be
established and maintained with such successor securities intermediary in
accordance with the terms hereof; and the responsibilities and duties of the
retiring Securities Intermediary hereunder shall remain in effect until all of
the Collateral credited to the Collection Account held by such retiring
Securities Intermediary have been transferred to such successor. Any corporation
into which the Securities Intermediary may be merged or converted or with which
it may be consolidated, or any corporation resulting from such merger,
consolidation or conversion to which the Securities Intermediary shall be a
party, shall be the successor of the Securities Intermediary hereunder, without
the execution or filing of any further act on the part of the parties hereto or
such securities intermediary or such successor corporation.

ARTICLE VII

[Reserved]

ARTICLE VIII

[Reserved]

ARTICLE IX

SECURITY INTEREST

Section 9.1. Security Agreement. (a) The parties hereto intend that this
Agreement constitute a security agreement and the transactions effected hereby
constitute secured loans by the Lenders to the Borrower under Applicable Law.

(b) The Borrower hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Collateral and Proceeds thereof, which may include a description
of the Collateral and Proceeds thereof as “all assets” of the Borrower, without
the signature of the Borrower where permitted by law. A photographic or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

Section 9.2. Release of Lien. On the Collection Date, the Deal Agent as agent
for the Lenders will, to the extent requested by the Underlying Depositor,
release its interest in the Collateral. The Deal Agent as agent for the Lenders
will, at the sole expense of the Underlying Depositor, execute and deliver to
the Underlying Depositor any assignments, termination statements and any other
releases and instruments as the Underlying Depositor may reasonably request in
order to effect such release and transfer; provided, that the Deal Agent as
agent for the Lenders will make no representation or warranty, express or
implied, with respect to any such Collateral in connection with such sale or
transfer and assignment.

Section 9.3. Further Assurances. The provisions of Section 14.12 shall apply to
the security interest granted under Section 2.2(a) as well as to the Advance
hereunder.

Section 9.4. Remedies. Upon the occurrence of an Amortization Event, the Deal
Agent, the Collateral Agent and Secured Parties shall have, with respect to the
Collateral granted pursuant to Section 2.2(a), and in addition to all other
rights and remedies available to the Deal

 

47



--------------------------------------------------------------------------------

Agent, the Collateral Agent and Secured Parties under this Agreement or other
Applicable Law, all rights and remedies of a secured party upon default under
the UCC. Without limiting the foregoing, upon the occurrence of an Amortization
Event, the Deal Agent may and shall, at the direction of the Required Investors,
do one or more of the following:

(a) [Reserved];

(b) institute proceedings from time to time for the complete or partial
foreclosure of this Agreement with respect to the Collateral;

(c) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Lenders
and the Hedge Counterparty; and

(d) direct the Collateral Agent to sell the Collateral or any portion thereof or
rights or interest therein, at one or more public or private sales called and
conducted in any manner permitted by law; provided, however, that the Deal Agent
may not sell or otherwise liquidate the Collateral following an Amortization
Event unless the Required Investors consent thereto.

Any Proceeds collected in the exercise of these remedies, net of any costs or
expenses incurred in connection with the collection thereof, shall be collected
and applied in accordance with Section 2.7.

Section 9.5. Waiver of Certain Laws. Each of the AmeriCredit Parties agrees, to
the full extent that it may lawfully so agree, that neither it nor anyone
claiming through or under it will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension or redemption law now or hereafter in
force in any locality where all or any portion of the Collateral may be situated
in order to prevent, hinder or delay the enforcement or foreclosure of this
Agreement, or the absolute sale of all any portion of the Collateral, or the
final and absolute putting into possession thereof, immediately after such sale,
of the purchasers thereof, and each of the AmeriCredit Parties, for itself and
all who may at any time claim through or under it, hereby waives, to the full
extent that it may be lawful so to do, the benefit of all such laws, and any and
all right to have any of the properties or assets constituting the Collateral
marshaled upon any such sale, and agrees that the Deal Agent, the Collateral
Agent or any court having jurisdiction to foreclosure the security interests
granted in this Agreement may sell the Collateral as an entirety or in such
parcels as the Deal Agent, the Collateral Agent or such court may determine.

Section 9.6. Power of Attorney. Each of the AmeriCredit Parties hereby
irrevocably appoints the Deal Agent and the Collateral Agent its true and lawful
attorney (with full power of substitution) in its name, place and stead and at
is expense, in connection with the enforcement of the rights and remedies
provided for in this Agreement, including without limitation the following
powers: (a) to give any necessary receipts or acquittance for amounts collected
or received hereunder, (b) to make all necessary transfers of the Collateral in
connection with any such sale or other disposition made pursuant hereto, (c) to
execute and deliver for value all necessary or appropriate bills of sale,
assignments and other instruments in connection with any such sale or other
disposition, the AmeriCredit Parties hereby ratifying and confirming all that

 

48



--------------------------------------------------------------------------------

such attorney (or any substitute) shall lawfully do hereunder and pursuant
hereto, and (d) to sign any agreements, orders or other documents in connection
with or pursuant to any Transaction Document or Hedging Agreement. Nevertheless,
if so requested by the Deal Agent, the Collateral Agent or a purchaser of the
Collateral, the Borrower shall ratify and confirm any such sale or other
disposition by executing and delivering to the Deal Agent, the Collateral Agent
or such purchaser all proper bills of sale, assignments, releases and other
instruments as may be designated in any such request

Section 9.7. Disposition of Collateral upon Liquidity Event. At any time on or
following the occurrence of a Liquidity Event, the Deal Agent may, at the
direction of the Lenders, identify a Person (a “Buyer”) who is willing to
purchase the Underlying Class B Note and may direct the Borrower to sell the
Underlying Class B Note to the Buyer on the terms and conditions agreed upon by
the Deal Agent and the Buyer. Any proceeds from such sale to a Buyer shall be
deposited to the Collection Account for application in accordance with
Section 2.7; provided, that notwithstanding anything to the contrary contained
herein, (i) the Deal Agent may not direct the Borrower to sell the Underlying
Class B Note to a Buyer unless the proceeds from such sale are at least equal to
5.0% of the Underlying Class B Note Principal Balance as of the date of such
sale and (ii) the Borrower shall retain or be entitled to receive proceeds from
the sale of the Underlying Class B Note equal to 5.0% of the Underlying Class B
Note Principal Balance as of the date of such sale, which amounts shall not
constitute Collateral, shall not be subject to the security interest granted
pursuant to this Agreement and shall be available for disposition by the
Borrower without regard to Section 2.7 or any other Section of this Agreement.

ARTICLE X

AMORTIZATION EVENTS

Section 10.1. Amortization Events. The following events shall be amortization
events (“Amortization Events”) hereunder:

(a) A Underlying Event of Default occurs and is continuing; or

(b) the Amortization Date shall have occurred; or

(c) (i) failure on the part of any of the AmeriCredit Parties to make any
payment or deposit in respect of interest for two (2) Business Days or in
respect of principal for two (2) Business Day as such amount is required by the
terms of any Transaction Document on the day such payment or deposit is required
to be made;

(ii) failure on the part of any of the AmeriCredit Parties to observe or perform
any of its covenants or agreements set forth in any Transaction Document or any
of the other Transaction Documents and such failure continues unremedied for
more than thirty (30) Business Days after written notice to such Person;

(d) any representation or warranty made or deemed to be made by any of the
AmeriCredit Parties under or in connection with this Agreement, any of the other
Transaction Documents or any information required to be given by the AmeriCredit
Parties to the Deal Agent, shall prove to have been false or incorrect in any
material respect when made, deemed

 

49



--------------------------------------------------------------------------------

made or delivered and the circumstance or condition in respect of which such
misrepresentation or warranty was incorrect shall not have been eliminated or
otherwise cured within thirty (30) Business Days after written notice to such
Person; or

(e) the occurrence of an Insolvency Event relating to any of the AmeriCredit
Parties or AmeriCredit Corp.; or

(f) the Borrower shall become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended or the arrangements contemplated by
the Transaction Document shall require registration as an “investment company”
within the meaning of the 40 Act; or

(g) a regulatory, tax or accounting body has ordered that the activities of the
Borrower or any Affiliate of the Borrower, contemplated hereby be terminated or,
as a result of any other event or circumstance, the activities of the Borrower
contemplated hereby may reasonably be expected to cause the Borrower or any of
its respective Affiliates to suffer materially adverse regulatory, accounting or
tax consequences; or

(h) there shall exist a Material Adverse Effect; or

(i) the Borrower, the Underlying Issuer, the Underlying Depositor or the
Underlying Servicer shall enter into any merger, consolidation or conveyance
transaction, unless in the case of the Underlying Servicer, the Underlying
Servicer, as applicable, is the surviving entity; or

(j) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower or the
Underlying Issuer or the Underlying Depositor and such lien shall not have been
released within five (5) Business Days, or the Pension Benefit Guaranty
Corporation shall file notice of a lien pursuant to Section 4068 of ERISA with
regard to any of the assets of the Borrower or any other AmeriCredit Party and
such lien shall not have been released within five (5) Business Days; or

(k) the Collateral Agent, as agent for the secured parties, shall fail for any
reason to have a first priority perfected security interest in the Collateral;
or

(l) any Change-in-Control shall occur with respect to AmeriCredit Corp.; or

(m) (i) any Transaction Document, or any lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the respective AmeriCredit Party, (ii) any of the
AmeriCredit Parties shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability or (iii) any security
interest securing any obligation under any Transaction Document shall, in whole
or in part, cease to be a perfected first priority security interest; or

(n) any Hedging Agreement shall, in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of the respective parties and such Hedging Agreement has not be replaced by a
replacement Hedging Agreement within thirty (30) days; or

 

50



--------------------------------------------------------------------------------

(o) the failure on any Payment Date of (a) the Underlying Pool Balance to exceed
(b) the sum of (i) outstanding principal balance of the Class A Notes issued
under the Underlying Indenture and (ii) the Capital.

Section 10.2. Amortization Date.

(a) Upon the occurrence of an Amortization Event (other than an Amortization
Event described in Section 10.1(e), the Deal Agent shall, at the request, or may
with the consent, of the Lenders, by notice to the Borrower declare the
Amortization Date to have occurred, without demand, protest or future notice of
any kind, all of which are hereby expressly waived by the Borrower, and, upon
such declaration, all Capital and all other amounts owing by the Borrower under
this Agreement shall become immediately due and payable in accordance with the
remedies set forth in Section 9.4.

(b) Notwithstanding anything to the contrary in Section 10.2(a), upon the
occurrence of an Amortization Event described in Section 10.1(e), the
Amortization Date shall automatically occur.

(c) Upon any Amortization Date pursuant to this Section 10.2: if a Conduit
Lender is the Lender, such Conduit Lender shall assign its interest in the Note
and the Capital to the related Investors and such Investors shall accept such
assignment without any further action.

ARTICLE XI

INDEMNIFICATION

Section 11.1. Indemnities by the Borrower.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Borrower hereby agrees to indemnify the Deal Agent,
the Collateral Agent, the Liquidity Agent, the Secured Parties, and each of
their respective Affiliates and officers, directors, employees and agents
thereof (collectively, the “Indemnified Parties”), forthwith on demand, from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including attorneys’ fees and disbursements (all of the foregoing
being collectively referred to as the “Indemnified Amounts”) awarded against or
incurred by such Indemnified Party or other non-monetary damages of any such
Indemnified Party any of them arising out of or as a result of this Agreement or
the financing or maintenance of the Capital or in respect of any of the
Collateral, excluding, however, (a) Indemnified Amounts to the extent resulting
from gross negligence or willful misconduct on the part of such Indemnified
Party or (b) Indemnified Amounts that have the effect of recourse for
non-payment of the Underlying Class B Note (except as otherwise specifically
provided in this Agreement). If the Borrower has made any indemnity payment
pursuant to this Section 11.1 and such payment fully indemnified the recipient
thereof and the recipient thereafter collects any payments from others in
respect of such Indemnified Amounts then, the recipient shall repay to the
Borrower an amount equal to the amount it has collected from others in respect
of such indemnified amounts. Without limiting the foregoing, the Borrower shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from:

(i) reliance on any representation or warranty made or deemed made by the
Borrower or any of its officers under or in connection with this Agreement,
which shall have been false or incorrect in any material respect when made or
deemed made or delivered;

 

51



--------------------------------------------------------------------------------

(ii) the failure by the Borrower to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any Applicable Law;

(iii) the failure to vest and maintain vested in the Collateral Agent for the
Secured Parties a first priority perfected security interest in the Collateral,
together with all Collections, free and clear of any Lien whether existing at
the time of the Funding or at any time thereafter;

(iv) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to the Collateral, whether at the time of the
Funding or at any subsequent time;

(v) any failure of the Borrower to perform its duties or obligations in
accordance with the provisions of this Agreement or under any other Transaction
Document;

(vi) the failure by Borrower to pay when due any Taxes for which the Borrower is
liable, including without limitation, sales, excise or personal property taxes
payable in connection with the Collateral;

(vii) any repayment by the Deal Agent, the Liquidity Agent or a Secured Party of
any amount previously distributed in reduction of Capital or payment of Yield or
any other amount due hereunder or under any Hedging Agreement, in each case
which amount the Deal Agent, the Liquidity Agent or a Secured Party believes in
good faith is required to be repaid;

(viii) the commingling of Collections of the Collateral at any time with other
funds;

(ix) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of the Funding or the funding of or maintenance of Capital
or in respect of any Collateral;

(x) any failure by the Borrower to give reasonably equivalent value to the
Underlying Depositor in consideration for the sale by the Underlying Depositor
to the Borrower of the Underlying Class B Note or any portion thereof or any
attempt by any Person to void or otherwise avoid any such transfer under any
statutory provision or common law or equitable action, including, without
limitation, any provision of the Bankruptcy Code;

 

52



--------------------------------------------------------------------------------

(xi) the use of the Proceeds of the Funding in a manner other than as provided
in this Agreement; or

(xii) the failure of the Borrower or any of its agents or representatives to
remit to the Underlying Servicer, the Deal Agent, the Collateral Agent
Collections of the Collateral remitted to the Borrower or any such agent or
representative.

(b) Any amounts subject to the indemnification provisions of this Section 11.1
shall be paid by the Borrower to the Collateral Agent on the next Payment Date
pursuant to Section 2.7 following the Collateral Agent’s demand therefor.

(c) The obligations of the Borrower under this Section 11.1 shall survive the
resignation or removal of the Deal Agent, the Collateral Agent, Liquidity Agent
or the termination of this Agreement.

 

53



--------------------------------------------------------------------------------

Section 11.2. Indemnities by the AmeriCredit Parties. Without limiting any other
rights that any such Person may have hereunder or under Applicable Law, each of
the Underlying Depositor and the Underlying Servicer hereby agrees to indemnify
each Indemnified Party, forthwith on demand, from and against any and all
Indemnified Amounts awarded against or incurred by any such Indemnified Party by
reason of any acts, omissions or alleged acts or omissions of it, including, but
not limited to: (i) any representation or warranty made by it under or in
connection with any Transaction Document, any Underlying Monthly Report, any
Monthly Report or any other information or report delivered by or on behalf of
it pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made; (ii) the failure by such Person to
comply with any Applicable Law; (iii) the failure by such Person to comply with
its duties or obligations in accordance with the Agreement or any other
Transaction Document to which it is a party; (iv) any litigation, proceedings or
investigation against the such Person; (v) the commingling of Collections at any
time with other funds; (vi) the failure of such Person or any of its agents or
representatives to remit to the Collection Account, Deal Agent or Collateral
Agent any Collections or Proceeds of the Collateral, or (vi) any untrue
statement or alleged untrue statement of a material fact contained in the
Offering Document (or any preliminary version thereof or information provided in
addition thereto, to the extent not corrected in the Offering Document as
delivered or any subsequently provided additional information consistent
therewith), or any omission or alleged omission to state in the Offering
Document (or any preliminary version thereof or information provided in addition
thereto, to the extent not corrected in the Offering Document as delivered or
any subsequently provided additional information consistent therewith) a
material fact required to be stated in the Offering Document (or any preliminary
version thereof or information provided in addition thereto, to the extent not
corrected in the Offering Document as delivered or any subsequently provided
additional information consistent therewith) or necessary to make the statements
in the Offering Document (or any preliminary version thereof or information
provided in addition thereto, to the extent not corrected in the Offering
Document as delivered or any subsequently provided additional information
consistent therewith), in the light of the circumstances under which they were
made, not misleading. The provisions of this indemnity shall run directly to and
be enforceable by an injured party subject to the limitations hereof.

(a) Any amounts subject to the indemnification provisions of this Section 11.2
shall be paid by the applicable AmeriCredit Party to the Collateral Agent within
five (5) Business Days following the Collateral Agent’s demand therefor.

(b) The obligations of the Underlying Depositor and the Underlying Servicer
under this Section 11.2 shall survive the resignation or removal of the Deal
Agent, the Collateral Agent or the Liquidity Agent and the termination of this
Agreement.

(c) Any indemnification pursuant to this Section 11.2 shall not be payable from
the Collateral.

Section 11.3. After-Tax Basis. Indemnification under Sections 11.1 and 11.2
shall be in an amount necessary to make the Indemnified Party whole after taking
into account any tax consequences to the Indemnified Party of the receipt of the
indemnity provided hereunder, including the effect of such tax or refund on the
amount of tax measured by net income or profits that is or was payable by the
Indemnified Party.

 

54



--------------------------------------------------------------------------------

ARTICLE XII

THE DEAL AGENT AND THE LIQUIDITY AGENT

Section 12.1. Authorization and Action.

(a) Each Secured Party hereby designates and appoints WCM as Deal Agent
hereunder, and authorizes the Deal Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to the Deal Agent by the
terms of this Agreement together with such powers as are reasonably incidental
thereto. The Deal Agent shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Deal Agent shall be read into this Agreement or
otherwise exist for the Deal Agent. In performing its functions and duties
hereunder, the Deal Agent shall act solely as agent for the Secured Parties and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Borrower or any of its
successors or assigns. The Deal Agent shall not be required to take any action
that exposes the Deal Agent to personal liability or that is contrary to this
Agreement or Applicable Law. The appointment and authority of the Deal Agent
hereunder shall terminate upon the indefeasible payment in full of the Aggregate
Unpaids.

(b) In the event that a Conduit Lender becomes party hereto pursuant to a
Joinder, each Investor shall collectively designate and appoint a single entity
to perform the functions of Liquidity Agent hereunder, and authorize such party
to take such actions as agent on its behalf and to exercise such powers as are
delegated to the Liquidity Agent by the terms of this Agreement together with
such powers as are reasonably incidental thereto. Such Liquidity Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Investor, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Liquidity Agent shall be read into this Agreement or otherwise exist for the
Liquidity Agent. In performing its functions and duties hereunder, the Liquidity
Agent shall act solely as agent for the Investors and shall not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for the Borrower or any of its successors or assigns. The Liquidity Agent
shall not be required to take any action that exposes the Liquidity Agent to
personal liability or that is contrary to this Agreement or Applicable Law. The
appointment and authority of the Liquidity Agent hereunder shall terminate upon
the indefeasible payment in full of the Aggregate Unpaids.

(c) Each Secured Party hereby designates and appoints Wells Fargo Bank, National
Association as Collateral Agent hereunder, and authorizes the Collateral Agent
to take such actions as agent on its behalf and to exercise such powers as are
delegated to the Collateral Agent by the terms of this Agreement together with
such powers as are reasonably incidental thereto. The Collateral Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Secured Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Collateral Agent shall be read into this Agreement or otherwise exist for
the Collateral Agent. In performing its functions and duties hereunder, the
Collateral Agent shall act solely as agent for the Secured Parties and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Borrower or any of its successors or assigns.
The Collateral

 

55



--------------------------------------------------------------------------------

Agent shall not be required to take any action that exposes the Collateral Agent
to personal liability or that is contrary to this Agreement or Applicable Law.
The appointment and authority of the Collateral Agent hereunder shall terminate
upon the indefeasible payment in full of the Aggregate Unpaids.

Section 12.2. Delegation of Duties.

(a) The Deal Agent may execute any of its duties under this Agreement by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Deal Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

(b) The Liquidity Agent may execute any of its duties under this Agreement by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Liquidity Agent shall not
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

(c) The Collateral Agent may execute any of its duties under this Agreement by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Collateral Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 12.3. Exculpatory Provisions.

(a) Neither the Deal Agent nor any of its directors, officers, agents or
employees shall be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement (except for its,
their or such Person’s own gross negligence or willful misconduct or, in the
case of the Deal Agent, the breach of its obligations expressly set forth in
this Agreement), or (ii) responsible in any manner to any of the Secured Parties
for any recitals, statements, representations or warranties made by the Borrower
contained in this Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document furnished
in connection herewith, or for any failure of the Borrower to perform its
obligations hereunder, or for the satisfaction of any condition specified in
Article III. The Deal Agent shall not be under any obligation to any Secured
Party to ascertain or to inquire as to the observance or performance of any of
the agreements or covenants contained in, or conditions of, this Agreement, or
to inspect the properties, books or records of the Borrower. The Deal Agent
shall not be deemed to have knowledge of any Unmatured Amortization Event,
Amortization Event or Servicer Termination Event unless the Deal Agent has
received notice from the Borrower or a Secured Party.

(b) Neither the Liquidity Agent nor any of its directors, officers, agents or
employees shall be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement (except for its,
their or such Person’s own gross negligence or willful misconduct or, in the
case of the Liquidity Agent, the breach of its obligations expressly set forth
in this Agreement), or (ii) responsible in any manner to the Deal Agent or any
of the

 

56



--------------------------------------------------------------------------------

Secured Parties for any recitals, statements, representations or warranties made
by the Borrower contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Borrower to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article III. The Liquidity Agent shall not be under any obligation
to the Deal Agent or any Secured Party to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Borrower. The Liquidity Agent shall not be deemed to have knowledge of any
Unmatured Amortization Event, Amortization Event unless the Liquidity Agent has
received notice from the Borrower, the Deal Agent or a Secured Party.

(c) Neither the Collateral Agent nor any of its directors, officers, agents or
employees shall be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement (except for its,
their or such Person’s own gross negligence or willful misconduct or, in the
case of the Collateral Agent, the breach of its obligations expressly set forth
in this Agreement), or (ii) responsible in any manner to any of the Secured
Parties for any recitals, statements, representations or warranties made by the
Borrower contained in this Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received under or in
connection with, this Agreement for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Borrower to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article III. The Collateral Agent shall not be under any obligation
to any Secured Party to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower. The Collateral Agent shall not be deemed to have knowledge of any
Unmatured Amortization Event, Amortization Event or Servicer Termination Event
unless the Collateral Agent has received notice from the Borrower or a Secured
Party.

Section 12.4. Reliance.

(a) The Deal Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Deal Agent. The Deal Agent shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of Wachovia or the Required Investors or all of the
Secured Parties, as applicable, as it deems appropriate or it shall first be
indemnified to its satisfaction by the Secured Parties, provided that unless and
until the Deal Agent shall have received such advice, the Deal Agent may take or
refrain from taking any action, as the Deal Agent shall deem advisable and in
the best interests of the Secured Parties. The Deal Agent shall in all cases be
fully protected in acting, or in refraining from acting, in accordance with a
request of Wachovia or the Required Investors or all of the Secured Parties, as
applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Secured Parties.

 

57



--------------------------------------------------------------------------------

(b) The Liquidity Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the Liquidity Agent. The Liquidity Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of Required Investors as it deems
appropriate or it shall first be indemnified to its satisfaction by the
Investors, provided that unless and until the Liquidity Agent shall have
received such advice, the Liquidity Agent may take or refrain from taking any
action, as the Liquidity Agent shall deem advisable and in the best interests of
the Investors. The Liquidity Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Required Investors and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Investors.

(c) The Collateral Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the Collateral Agent. The Collateral Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of Wachovia or the Required Investors
or all of the Secured Parties, as applicable, as it deems appropriate or it
shall first be indemnified to its satisfaction by the Secured Parties, provided
that unless and until the Collateral Agent shall have received such advice, the
Collateral Agent may take or refrain from taking any action, as the Collateral
Agent shall deem advisable and in the best interests of the Secured Parties. The
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of Wachovia or the Required
Investors or all of the Secured Parties, as applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Secured Parties.

Section 12.5. Non-Reliance on Deal Agent, Liquidity Agent, Collateral Agent and
Other Lenders. Each Secured Party expressly acknowledges that neither the Deal
Agent, the Liquidity Agent, the Collateral Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Deal Agent, the
Liquidity Agent or the Collateral Agent hereafter taken, including, without
limitation, any review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by the Deal Agent, the Liquidity Agent
or the Collateral Agent. Each Secured Party represents and warrants to the Deal
Agent, the Liquidity Agent and the Collateral Agent that it has and will,
independently and without reliance upon the Deal Agent, the Liquidity Agent, the
Collateral Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement or Hedging Agreement, as the case may be.

 

58



--------------------------------------------------------------------------------

Section 12.6. Reimbursement and Indemnification. The Investors agree to
reimburse and indemnify the Deal Agent, the Liquidity Agent, the Collateral
Agent and each of their respective officers, directors, employees,
representatives and agents ratably according to their pro rata shares, to the
extent not paid or reimbursed by the Borrower (i) for any amounts for which the
Liquidity Agent, acting in its capacity as Liquidity Agent, the Deal Agent,
acting in its capacity as Deal Agent, or the Collateral Agent, acting in its
capacity as Collateral Agent is entitled to reimbursement by the Borrower
hereunder and (ii) for any other expenses incurred by the Liquidity Agent,
acting in its capacity as Liquidity Agent, the Deal Agent, in its capacity as
Deal Agent or the Collateral Agent, acting in its capacity as Collateral Agent
and acting on behalf of the Secured Parties, in connection with the
administration and enforcement of this Agreement.

Section 12.7. Deal Agent, Liquidity Agent and Collateral Agent in their
Individual Capacities. The Deal Agent, the Liquidity Agent, the Collateral Agent
and each of their respective Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as though the Deal Agent, the Liquidity Agent or the Collateral
Agent, as the case may be, were not the Deal Agent, the Liquidity Agent or the
Collateral Agent, as the case may be, hereunder. With respect to the Funding
pursuant to this Agreement, the Deal Agent, the Liquidity Agent, the Collateral
Agent and each of their respective Affiliates shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Deal Agent, the Liquidity Agent or the Collateral Agent, as the
case may be, and the terms “Investor,” “Lender,” “Investors” and “Lenders” shall
include the Deal Agent, the Collateral Agent or the Liquidity Agent, as the case
may be, in its individual capacity.

Section 12.8. Successor Deal Agent, Liquidity Agent or Collateral Agent.

(a) The Deal Agent may, upon 5 days’ notice to the Borrower and the Secured
Parties, and the Deal Agent will, upon the direction of Wachovia resign as Deal
Agent. If the Deal Agent shall resign, then Wachovia during such 5-day period
shall appoint a successor agent. If for any reason no successor Deal Agent is
appointed by Wachovia during such 5-day period, then effective upon the
expiration of such 5-day period, the Secured Parties shall perform all of the
duties of the Deal Agent hereunder and the Borrower shall make all payments in
respect of the Aggregate Unpaids or under any fee letter delivered in connection
herewith directly to the applicable Secured Party and for all purposes shall
deal directly with each Secured Party. After any retiring Deal Agent’s
resignation hereunder as Deal Agent, the provisions of Article XI and Article
XII shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Deal Agent under this Agreement.

(b) The Liquidity Agent may, upon 5 days’ notice to the Borrower, the Deal Agent
and the Investors, and the Liquidity Agent will, upon the direction of all of
the Investors (other than the Liquidity Agent, in its individual capacity)
resign as Liquidity Agent. If the Liquidity Agent shall resign, then the
Required Investors during such 5-day period shall appoint from among the
Investors a successor Liquidity Agent. If for any reason no successor Liquidity
Agent

 

59



--------------------------------------------------------------------------------

is appointed by the Required Investors during such 5-day period, then effective
upon the expiration of such 5-day period, the Investors shall perform all of the
duties of the Liquidity Agent hereunder and all payments in respect of the
Aggregate Unpaids. After any retiring Liquidity Agent’s resignation hereunder as
Liquidity Agent, the provisions of Article XI and Article XII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Liquidity Agent under this Agreement.

(c) The Collateral Agent may, upon 5 days’ notice to the Borrower and the
Secured Parties, and the Collateral Agent will, upon the direction of all of the
Secured Parties resign as Collateral Agent. If the Collateral Agent shall
resign, then the Secured Parties, during such 5-day period shall appoint a
successor agent. If for any reason no successor Collateral Agent is appointed by
the Secured Parties during such 5-day period, then effective upon the expiration
of such 5-day period, the Secured Parties shall perform all of the duties of the
Collateral Agent hereunder and the Borrower shall make all payments in respect
of the Aggregate Unpaids or under any fee letter delivered in connection
herewith directly to the applicable Secured Party and for all purposes shall
deal directly with each Secured Party. After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of Article XI and
Article XII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Collateral Agent under this Agreement.

ARTICLE XIII

ASSIGNMENTS; PARTICIPATIONS

Section 13.1. Assignments and Participations.

(a) Each Investor may upon at least 30 days’ notice to the related Conduit
Lender, the Deal Agent, the Collateral Agent, the Liquidity Agent and S&P and
Moody’s, assign to one or more banks or other entities all or a portion of its
rights and obligations under this Agreement; provided, however, that (i) each
such assignment shall be of a constant, and not a varying percentage of all of
the assigning Investor’s rights and obligations under this Agreement; (ii) the
amount of the Commitment of the assigning Investor being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than the lesser of
(A) $15,000,000 or an integral multiple of $1,000,000 in excess of that amount
and (B) the full amount of the assigning Investor’s Commitment; (iii) each such
assignment shall be to an Eligible Assignee; (iv) the parties to each such
assignment shall execute and deliver to the Deal Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 or such lesser amount as shall be
approved by the Deal Agent; (v) the parties to each such assignment shall have
agreed to reimburse the Deal Agent, the Liquidity Agent, the Collateral Agent
and the Lenders for all fees, costs and expenses (including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel for each of the Deal
Agent, the Liquidity Agent and the Lenders) incurred by the Deal Agent, the
Liquidity Agent, the Collateral Agent and the Lenders, respectively, in
connection with such assignment; and (vi) there shall be no increased costs,
expenses or taxes incurred by the Deal Agent, the Liquidity Agent, the
Collateral Agent or the Lenders upon such assignment or participation, and
provided further that upon the effective date of such assignment the provisions
of Section 3.03(f) of the Administration Agreement shall be satisfied. Upon such
execution, delivery and acceptance by the Deal Agent,

 

60



--------------------------------------------------------------------------------

the Collateral Agent and the Liquidity Agent and the recording by the Deal
Agent, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be the date of acceptance thereof by the
Deal Agent, the Collateral Agent and the Liquidity Agent, unless a later date is
specified therein, (i) the assignee thereunder shall be a party hereto and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations of
an Investor hereunder and (ii) the Investor assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Investor’s
rights and obligations under this Agreement, such Investor shall cease to be a
party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Investor
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Investor makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Investor makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Wachovia or
the performance or observance by Wachovia of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of such financial statements and other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Deal Agent, the Collateral Agent or
the Liquidity Agent, such assigning Investor or any other Investor and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assigning Investor and such assignee confirm that such
assignee is an Eligible Assignee; (vi) such assignee appoints and authorizes
each of the Deal Agent, the Collateral Agent and the Liquidity Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as an Investor.

(c) The Deal Agent shall maintain at its address referred to herein a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Investors and the
Commitment of, and the Capital of the Funding (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Lenders, the Borrower and the Investors may treat each Person
whose name is recorded in the Register as an Investor hereunder for all purposes
of this Agreement. The Register shall be available for inspection by each
Lender, the Liquidity Agent or any Investor at any reasonable time and from time
to time upon reasonable prior notice.

 

61



--------------------------------------------------------------------------------

(d) Subject to the provisions of Section 13.1(a), upon its receipt of an
Assignment and Acceptance executed by an assigning Investor and an assignee, the
Deal Agent, the Collateral Agent and the Liquidity Agent shall each, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit D hereto, accept such Assignment and Acceptance, and the Deal Agent
shall then (i) record the information contained therein in the Register and
(ii) give prompt notice thereof to each Lender.

(e) Each Investor may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and its
portion of the Funding and related Collateral); provided, however, that (i) such
Investor’s obligations under this Agreement (including, without limitation, its
Commitment hereunder) shall remain unchanged; (ii) such Investor shall remain
solely responsible to the other parties hereto for the performance of such
obligations; and (iii) the Deal Agent and the other Investors shall continue to
deal solely and directly with such Investor in connection with such Investor’s
rights and obligations under this Agreement; and, provided, further, that the
Deal Agent shall have confirmed that upon the effective date of such
participation the provisions of Section 3.03(f) of the Administration Agreement
shall be satisfied. Notwithstanding anything herein to the contrary, each
participant shall have the rights of an Investor (including any right to receive
payment) under Sections 2.13 and 2.14; provided, however, that no participant
shall be entitled to receive payment under either such Section in excess of the
amount that would have been payable under such Section by the Borrower to the
Investor granting its participation had such participation not been granted, and
no Investor granting a participation shall be entitled to receive payment under
either such Section in an amount that exceeds the sum of (i) the amount to which
such Investor is entitled under such Section with respect to any portion of the
Capital that is not subject to any participation plus (ii) the aggregate amount
to which its participants are entitled under such Sections with respect to the
amounts of their respective participations. With respect to any participation
described in this Section 13.1, the participant’s rights as set forth in the
agreement between such participant and the applicable Investor to agree to or to
restrict such Investor’s ability to agree to any modification, waiver or release
of any of the terms of this Agreement or to exercise or refrain from exercising
any powers or rights that such Investor may have under or in respect of this
Agreement shall be limited to the right to consent to any of the matters set
forth in Section 14.1 of this Agreement.

(f) Each Investor may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 13.1, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower or the related Conduit Lender furnished to such
Investor by or on behalf of the Borrower or the related Conduit Lender.

(g) In the event (i) an Investor ceases to qualify as an Eligible Assignee, or
(ii) an Investor makes demand for compensation pursuant to Section 2.13 or
Section 2.14, the related Conduit Lender may, and, upon the direction of the
Borrower and prior to the occurrence of an Amortization Event, shall, in any
such case, notwithstanding any provision to the contrary herein, replace such
Investor with an Eligible Assignee by giving three (3) Business Days’ prior
written notice to such Investor. In the event of the replacement of an Investor,
such Investor agrees (i) to assign all of its rights and obligations hereunder
to an Eligible Assignee selected by

 

62



--------------------------------------------------------------------------------

such Conduit Lender upon payment to such Investor of the amount of such
Investor’s Capital together with any accrued and unpaid Yield thereon, all
accrued and unpaid commitment fees owing to such Investor and all other amounts
owing to such Investor hereunder and (ii) to execute and deliver an Assignment
and Acceptance and such other documents evidencing such assignment as shall be
necessary or reasonably requested by such Conduit Lender or the Deal Agent. In
the event that any Investor ceases to qualify as an Eligible Assignee, such
affected Investor agrees (1) to give the Deal Agent, the Borrower and The
related Conduit Lender prompt written notice thereof and (2) subject to the
following proviso, to reimburse the Deal Agent, the Liquidity Agent, the
Borrower, The related Conduit Lender and the relevant assignee for all fees,
costs and expenses (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for each of the Deal Agent, the Liquidity
Agent, the Collateral Agent, the Borrower and The related Conduit Lender and
such assignee) incurred by the Deal Agent, the Liquidity Agent, the Collateral
Agent, the Borrower, The related Conduit Lender and such assignee, respectively,
in connection with any assignment made pursuant to this Section 13.1(g) by such
affected Investor; provided, however, that such affected Investor’s liability
for such costs, fees and expenses shall be limited to the amount of any up-front
fees paid to such affected Investor at the time that it became a party to this
Agreement.

(h) Nothing herein shall prohibit any Investor from pledging or assigning as
collateral any of its rights under this Agreement to any Federal Reserve Bank in
accordance with Applicable Law and any such pledge or collateral assignment may
be made without compliance with Section 13.1(a) or Section 13.1(b).

(i) In the event any Investor causes increased costs, expenses or taxes to be
incurred by the Deal Agent, Liquidity Agent, the Collateral Agent or any Lender
in connection with the assignment or participation of such Investor’s rights and
obligations under this Agreement to an Eligible Assignee then such Investor
agrees that it will make reasonable efforts to assign such increased costs,
expenses or taxes to such Eligible Assignee in accordance with the provisions of
this Agreement.

(j) Each Lender may at any time assign, or grant a security interest in or sell
a participation interest in the Capital and the Collateral (or portion thereof)
to any Person. The parties to any such assignment, grant or sale of
participation interest, shall execute and deliver to the Deal Agent, for its
acceptance and recording in its books and records, such agreement or document as
may be satisfactory to such parties and the Deal Agent with a copy to the
Underlying Servicer.

ARTICLE XIV

MISCELLANEOUS

Section 14.1. Amendments and Waivers.

(a) Except as provided in this Section 14.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Deal Agent, the Collateral Agent, the
Required Investors and, with respect to any such amendment, waiver or
modification affecting the rights or obligations of any Hedge Counterparty, the
written agreement of such Hedge Counterparty. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

63



--------------------------------------------------------------------------------

(b) No amendment, waiver or other modification of this Agreement shall:

(i) without the consent of each affected Lender, (A) extend the Commitment
Termination Date or the date of any payment or deposit of Collections by the
Borrower or the Underlying Servicer, (B) reduce the rate or extend the time of
payment of Yield (or any component thereof), (C) reduce any fee payable to the
Deal Agent for the benefit of the Lenders, (D) except pursuant to Article XIII
hereof, change the amount of the Capital of any Lender, an Investor’s pro rata
share or an Investor’s Commitment, (E) amend, modify or waive any provision of
the definition of Required Investors or this Section 14.1(b), (F) consent to or
permit the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement or (G) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (F) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or

(ii) without the written consent of the Deal Agent or the Collateral Agent, as
applicable, amend, modify or waive any provision of this Agreement if the effect
thereof is to affect the rights or duties of the Deal Agent or the Collateral
Agent, as applicable.

(c) Notwithstanding the foregoing provisions of this Section 14.1, without the
consent of the Investors, the Deal Agent may, with the consent of the Borrower
amend this Agreement solely to add additional Persons as Investors hereunder.
Any modification or waiver shall apply to each of the Lenders equally and shall
be binding upon the Borrower, the Lenders, the Collateral Agent and the Deal
Agent.

Section 14.2. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including telex
communication and communication by facsimile copy) and mailed, telexed,
transmitted or delivered, as to each party hereto, at its address set forth
under its name on the signature pages hereof or specified in such party’s
Assignment and Acceptance or at such other address as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (a) notice by
mail, five days after being deposited in the United States mail, first class
postage prepaid, (b) notice by telex, when telexed against receipt of answer
back, or (c) notice by facsimile copy, when verbal communication of receipt is
obtained, except that notices and communications pursuant to Article XIV shall
not be effective until received with respect to any notice sent by mail or
telex.

Section 14.3. Ratable Payments. If any Secured Party, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Secured Party (other than payments received pursuant to
Section 11.1 in a greater proportion than that received by any other Secured
Party), such Secured Party agrees, promptly upon demand, to purchase for cash
without recourse or warranty a portion of the Aggregate Unpaids held by the
other Secured Parties so that after such purchase each Secured Party will hold
its ratable proportion of the Aggregate Unpaids; provided, however, that if all
or any portion of such excess amount is thereafter recovered from such Secured
Party, such purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.

 

64



--------------------------------------------------------------------------------

Section 14.4. No Waiver; Remedies. No failure on the part of the Deal Agent, the
Collateral Agent or a Secured Party to exercise, and no delay in exercising, any
right or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right. The rights and
remedies herein provided are cumulative and not exclusive of any rights and
remedies provided by law.

Section 14.5. Binding Effect; Benefit of Agreement. This Agreement shall be
binding upon and inure to the benefit of the Borrower, the Deal Agent, the
Collateral Agent, the Secured Parties and their respective successors and
permitted assigns and, in addition, the provisions of 2.7 shall inure to the
benefit of each Hedge Counterparty, whether or not that Hedge Counterparty is a
Secured Party.

Section 14.6. Term of this Agreement. This Agreement, including, without
limitation, the Borrower’s representations, warranties and covenants set forth
in Articles IV and V hereof, the Underlying Servicer’s representations,
warranties and covenants set forth in Articles IV and V hereof and the
Underlying Depositor’s representations, warranties and covenants set forth in
Articles IV and V hereof, create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Collection Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower, Issuer, Servicer or Depositor pursuant to Articles
IV and V and the indemnification and payment provisions of Article XI and
Article XII and the provisions of Section 14.10 and Section 14.11 shall be
continuing and shall survive any termination of this Agreement.

Section 14.7. Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AND EACH HEDGE
COUNTERPARTY HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL
COURT LOCATED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AND EACH
SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

Section 14.8. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO AND EACH HEDGE COUNTERPARTY HEREBY WAIVES ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

 

65



--------------------------------------------------------------------------------

Section 14.9. Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Deal Agent, the
Liquidity Agent, the Collateral Agent, the Secured Parties and its or their
Affiliates and officers, directors, employees and agents thereof under Article
XI hereof, the Borrower agrees to pay on demand all costs and expenses of the
Deal Agent, the Liquidity Agent, the Collateral Agent and the Secured Parties
incurred in connection with the preparation, execution, delivery, administration
(including periodic auditing), amendment or modification of, or any waiver or
consent issued in connection with, this Agreement, the other Transaction
Documents and the other documents to be delivered hereunder or thereunder, or in
connection herewith or therewith (excluding any Hedging Agreement), including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Deal Agent, the Liquidity Agent, the Collateral Agent and the Secured
Parties with respect thereto and with respect to advising the Deal Agent, the
Liquidity Agent, the Collateral Agent and the Secured Parties as to their
respective rights and remedies under this Agreement, the other Transaction
Documents and the other documents to be delivered hereunder or thereunder, or in
connection herewith or therewith (excluding any Hedging Agreement), and all
costs and expenses, if any (including reasonable counsel fees and expenses),
incurred by the Deal Agent, the Liquidity Agent, the Collateral Agent or the
Secured Parties in connection with the enforcement of this Agreement, the other
Transaction Documents and the other documents to be delivered hereunder or
thereunder, or in connection herewith or therewith (including any Hedging
Agreement).

(b) The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other
Transaction Documents, the other documents to be delivered hereunder or any
agreement or other document providing liquidity support, credit enhancement or
other similar support to the Lenders in connection with this Agreement or the
funding or maintenance of the Funding hereunder.

(c) The Borrower shall pay on demand all other costs, expenses and Taxes
(excluding income taxes) incurred by any Lender or any shareholder of such
Lender (“Other Costs”) with respect to financing the Advance, including, without
limitation, all costs and expenses incurred by the Deal Agent in connection with
periodic audits of the Borrower’s or the Underlying Servicer’s books and records
and the cost of rating such Lender’s commercial paper, if applicable, with
respect to financing the Advance hereunder by independent financial rating
agencies.

Section 14.10. No Proceedings.

(a) Each of the parties hereto (other than any Conduit Lender) and each Hedge
Counterparty (by accepting the benefits of this Agreement) hereby agrees that it
will not institute against, or join any other Person in instituting against such
Conduit Lender any Insolvency Proceeding so long as any commercial paper issued
by such Conduit Lender shall be outstanding and there shall not have elapsed one
year and one day since the last day on which any such commercial paper shall
have been outstanding.

 

66



--------------------------------------------------------------------------------

(b) Each of the parties hereto (other than the Deal Agent and any Conduit
Lender) hereby agrees that it will not institute against, or join any other
Person in instituting against the Borrower any Insolvency Proceeding so long as
there shall not have elapsed one year and one day since the Collection Date.

Section 14.11. Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of any Secured Party as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any administrator of such Secured Party
or any incorporator, affiliate, stockholder, officer, employee or director of
such Secured Party or of any such administrator, as such, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that the agreements of
such Secured Party contained in this Agreement and all of the other agreements,
instruments and documents entered into by it pursuant hereto or in connection
herewith are, in each case, solely the corporate obligations of such Secured
Party, and that no personal liability whatsoever shall attach to or be incurred
by any administrator of such Secured Party or any incorporator, stockholder,
affiliate, officer, employee or director of such Secured Party or of any such
administrator, as such, or any other of them, under or by reason of any of the
obligations, covenants or agreements of such Secured Party contained in this
Agreement or in any other such instruments, documents or agreements, or that are
implied therefrom, and that any and all personal liability of every such
administrator of such Secured Party and each incorporator, stockholder,
affiliate, officer, employee or director of such Secured Party or of any such
administrator, or any of them, for breaches by such Secured Party of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement. The provisions of this Section 14.11 shall survive the termination of
this Agreement.

(b) Notwithstanding anything in this Agreement to the contrary, no Conduit
Lender shall have any obligation to pay any amount required to be paid by it
hereunder in excess of any amount available to such Conduit Lender after paying
or making provision for the payment of its Commercial Paper Notes. All payment
obligations of any Conduit Lender hereunder are contingent on the availability
of funds in excess of the amounts necessary to pay its Commercial Paper Notes;
and each of the other parties hereto agrees that it will not have a claim under
Section 101(5) of the Bankruptcy Code if and to the extent that any such payment
obligation owed to it by such Conduit Lender exceeds the amount available to
such Conduit Lender to pay such amount after paying or making provision for the
payment of its Commercial Paper Notes.

 

67



--------------------------------------------------------------------------------

Section 14.12. Protection of Right, Title and Interest in Assets; Further Action
Evidencing the Funding.

(a) The Underlying Servicer shall cause this Agreement, all amendments hereto
and/or all financing statements and continuation statements and any other
necessary documents covering the right, title and interest of the Deal Agent as
agent for the Secured Parties and of the Secured Parties to the Collateral to be
promptly recorded, registered and filed, and at all times to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by law fully to preserve and protect the right, title and interest of the Deal
Agent as agent for the Secured Parties hereunder to all property comprising the
Collateral. The Underlying Servicer shall deliver to the Deal Agent file-stamped
copies of, or filing receipts for, any document recorded, registered or filed as
provided above, as soon as available following such recording, registration or
filing. The Borrower shall cooperate fully with the Underlying Servicer in
connection with the obligations set forth above and will execute any and all
documents reasonably required to fulfill the intent of this Section 14.12(a).

(b) The Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
the Deal Agent may reasonably request in order to perfect, protect or more fully
evidence the Funding hereunder, or to enable the Deal Agent or the Secured
Parties to exercise and enforce their rights and remedies hereunder or under any
Transaction Document.

(c) If the Borrower or the Underlying Servicer fails to perform any of its
obligations hereunder, the Deal Agent or any Secured Party may (but shall not be
required to) perform, or cause performance of, such obligation; and the Deal
Agent’s or such Secured Party’s costs and expenses incurred in connection
therewith shall be payable by the Borrower (if the Underlying Servicer that
fails to so perform is the Borrower or an Affiliate thereof) as provided in
Article XI, as applicable. The Borrower irrevocably authorizes the Deal Agent
and appoints the Deal Agent as its attorney-in-fact to act on behalf of the
Borrower pursuant to this Section 14.12 (i) to execute on behalf of the Borrower
as debtor and to file financing statements necessary or desirable in the Deal
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the interest of the Secured Parties in the Assets and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Assets as a financing statement in such offices as the Deal
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Secured Parties in
the Collateral. This appointment is coupled with an interest and is irrevocable.

(d) Without limited the generality of the foregoing, Borrower will, not earlier
than six (6) months and not later than three (3) months prior to the fifth
anniversary of the date of filing of the financing statement referred to in
Section 3.1 or any other financing statement filed pursuant to this Agreement or
in connection with the Funding hereunder, unless the Collection Date shall have
occurred:

(i) execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

 

68



--------------------------------------------------------------------------------

(ii) deliver or cause to be delivered to the Deal Agent an opinion of the
counsel for Borrower, in form and substance reasonably satisfactory to the Deal
Agent, confirming and updating the opinion delivered pursuant to Section 3.1
with respect to perfection and priority and otherwise to the effect that the
grant of the security interest in the Collateral hereunder continues to be an
enforceable and perfected first priority security interest, subject to no other
Liens of record except as provided herein or otherwise permitted hereunder,
which opinion may contain usual and customary assumptions, limitations and
exceptions.

Section 14.13. Confidentiality.

(a) Each of the Deal Agent, the Secured Parties, the Liquidity Agent, the
Underlying Servicer, the Underlying Depositor, the Collateral Agent and the
Borrower shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of the Agreement and all information with respect
to the other parties, including all information regarding the business of the
AmeriCredit Parties hereto and their respective businesses obtained by it or
them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its officers
and employees may (i) disclose such information to its external accountants,
attorneys, investors, potential investors and the agents of such Persons
(“Excepted Persons”), provided, however, that each Excepted Person shall, as a
condition to any such disclosure, agree for the benefit of the Deal Agent, the
Secured Parties, the Liquidity Agent, the Underlying Servicer, the Underlying
Depositor, the Collateral Agent and the Borrower that such information shall be
used solely in connection with such Excepted Person’s evaluation of, or
relationship with, the Borrower and its affiliates, (ii) disclose the existence
of the Agreement, but not the financial terms thereof, (iii) disclose such
information as is required by Applicable Law and (iv) disclose the Agreement and
such information in any suit, action, proceeding or investigation (whether in
law or in equity or pursuant to arbitration) involving any of the Transaction
Documents or any Hedging Agreement for the purpose of defending itself, reducing
its liability, or protecting or exercising any of its claims, rights, remedies,
or interests under or in connection with any of the Transaction Documents or any
Hedging Agreement. It is understood that the financial terms that may not be
disclosed except in compliance with this Section 14.13(a) include, without
limitation, all fees and other pricing terms, and all Amortization Events,
Servicer Termination Events, and priority of payment provisions

(b) Anything herein to the contrary notwithstanding, each of the AmeriCredit
Parties hereby consents to the disclosure of any nonpublic information with
respect to it (i) to the Deal Agent, the Liquidity Agent, the Collateral Agent
or the Secured Parties by each other, (ii) by the Deal Agent or the Committed
Lender to any prospective or actual assignee or participant of any of them or
(iii) by the Deal Agent, the Collateral Agent, the Liquidity Agent or a Lender
to any Rating Agency, commercial paper dealer or provider of a surety, guaranty
or credit or liquidity enhancement to a Lender and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, provided
each such Person is informed of the confidential nature of such information. In
addition, the Secured Parties, the Liquidity Agent and the Deal Agent may
disclose any such nonpublic information as required pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

 

69



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known, (ii) disclosure of any and all information (A) if
required to do so by any applicable statute, law, rule or regulation, (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Collateral Agent’s business or that of their
affiliates, (C) pursuant to any subpoena, civil investigative demand or similar
demand or request of any court, regulatory authority, arbitrator or arbitration
to which the Collateral Agent or an affiliate or an officer, director, employer
or shareholder thereof is a party, (D) in any preliminary or final offering
circular, registration statement or contract or other document pertaining to the
transactions contemplated herein approved in advance by the Borrower or
Underlying Servicer or (E) to any affiliate, independent or internal auditor,
agent, employee or attorney of the Collateral Agent having a need to know the
same, provided that the Collateral Agent advises such recipient of the
confidential nature of the information being disclosed, or (iii) any other
disclosure authorized by the AmeriCredit Parties.

Section 14.14. Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by the
Underlying Servicer to the Deal Agent and the Lenders.

Section 14.15. Limitation of Liability. (a) It is expressly understood and
agreed by the parties hereto that (i) this Agreement is executed and delivered
by Wilmington Trust Company, not individually or personally but solely as
trustee of the Borrower, in the exercise of the powers and authority conferred
and vested in it, (ii) each of the representations, undertakings and agreements
herein made on the part of the Borrower is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding only the Borrower, (iii) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any obligation or covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (iv) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Borrower or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Borrower under
this Agreement or any other related documents.

 

70



--------------------------------------------------------------------------------

Section 14.16. Waiver of Setoff. Each of the parties thereto (other than
Wachovia) hereby waives any right of setoff it may have or to which it may be
entitled under this Agreement from time to time against Wachovia or its assets

Section 14.17. USA Patriot Act Notice. The Deal Agent hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of each of the Borrower and
other information that will allow the Deal Agent to identify each other party in
accordance with the Patriot Act.

[Remainder of Page Intentionally Left Blank.]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:  

AMERICREDIT CLASS B NOTE

FUNDING TRUST,

a Delaware statutory trust

  By:   Wilmington Trust Company, not in its individual capacity but solely as
Owner Trustee   By:  

 

  Name:     Title:     AmeriCredit Class B Note Funding Trust  

801 Cherry Street

Fort Worth, Texas 76102

  Attention: Chief Financial Officer   Facsimile No.: (817) 302-7915 THE
UNDERLYING SERVICER:   AMERICREDIT FINANCIAL SERVICES, INC.   By:  

 

  Name:     Title:     AmeriCredit Financial Services, Inc.  

801 Cherry Street

Fort Worth, Texas 76102

  Attention: Chief Financial Officer   Facsimile No.: (817) 302-7915

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

72



--------------------------------------------------------------------------------

THE UNDERLYING DEPOSITOR:   AFS SENSUB CORP.   By:  

 

  Name:     Title:     AFS SenSub Corp.  

2265 B Renaissance Drive, Suite 17

Las Vegas, Nevada 89119

  Attention: Chief Financial Officer   Facsimile No.: (702) 966-4247 THE DEAL
AGENT:   WACHOVIA CAPITAL MARKETS, LLC   By:  

 

  Name:     Title:     Wachovia Capital Markets, LLC  

One Wachovia Center, TW-10

301 South College Street
Charlotte, North Carolina 28288

  Attention: Consumer ABS   Facsimile No.: (704) 383-9106

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

73



--------------------------------------------------------------------------------

COMMITTED LENDER:  

WACHOVIA BANK, NATIONAL

ASSOCIATION

  By:  

 

  Name:  

 

  Title:  

 

  Wachovia Bank, National Association  

One Wachovia Center, TW-10

301 South College Street

Charlotte, North Carolina 28288

  Attention: Consumer ABS   Facsimile No.: (704) 383-9106 THE COLLATERAL AGENT
AND SECURITIES INTERMEDIARY:  

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as

Collateral Agent and Securities Intermediary

  By:  

 

  Name:     Title:     Wells Fargo Bank, National Association  

Sixth and Marquette Avenue

MAC N9311-161 Minneapolis, MN 55479

  Attention: Corporate Trust Office   Facsimile No.: (612) 667-3464

 

74



--------------------------------------------------------------------------------

Exhibit A

FORM OF FUNDING NOTICE

Reference is made to the Loan and Security Agreement, dated as of September 25,
2008 (as amended, supplemented or otherwise modified and in effect from time to
time, the “Agreement”), by and among AmeriCredit Class B Note Funding Trust, as
borrower (in such capacity, the “Borrower”), AFS SenSub Corp., as the Underlying
Depositor (in such capacity, the “Underlying Depositor”), AmeriCredit Financial
Services, Inc., as the Underlying Servicer (in such capacity, the “Underlying
Servicer”), Wachovia Bank, National Association (“Wachovia”), as Committed
Lender, Wachovia Capital Markets, LLC, as Deal Agent and Wells Fargo Bank,
National Association, as Collateral Agent and Securities Administrator. Terms
defined in the Agreement, or incorporated therein by reference, are used herein
as therein defined.

(A) Funding Request. The Borrower hereby requests the Funding pursuant to
Section 2.1(a) of the Loan Agreement. The outstanding Underlying Class B Note
Principal Balance owned by the Borrower as of the Funding Date is
$[            ].

(B) Funding Information. The Funding shall (a) take place on [            ] (the
“Funding Date”) and (b) shall be in an amount equal to $[            ]. The
Borrower shall account or treat the transaction contemplated by the Note
Purchase Agreement as a [sale][financing] of the Underlying Class B Note by the
Underlying Depositor to the Borrower.

(C) Representations. The Borrower hereby represents and warrants that (i) all
conditions precedent to the Funding described in Article III of the Agreement
have been satisfied and (ii) no Amortization Event or Unmatured Amortization
Event shall have occurred. This Funding Notice has been made in accordance with
the provisions of Section 2.1(a) of the Agreement.

(D) Irrevocable. This Funding Notice shall be irrevocable.

(E) Governing Law. This Funding Notice shall be governed by, and construed in
accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the undersigned has caused this Funding Notice to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

AmeriCredit Class B Note Funding Trust By:   [Administrator] By  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit B

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

Exhibit B

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated             , 20    

Reference is made to the Loan and Security Agreement dated as of September 25,
2008 (as amended or modified from time to time, the “Agreement”) among
AmeriCredit Class B Note Funding Trust, as borrower (in such capacity, the
“Borrower”), AFS SenSub Corp., as the Underlying Depositor (in such capacity,
the “Underlying Depositor”), AmeriCredit Financial Services, Inc., as the
Underlying Servicer (in such capacity, the “Underlying Servicer”), Wachovia
Bank, National Association (“Wachovia”), as Committed Lender, Wachovia Capital
Markets, LLC, as Deal Agent and Wells Fargo Bank, National Association, as
Collateral Agent and Securities Administrator. Terms defined in the Agreement
are used herein with the same meaning.

                     (the “Assignor”) and                      (the “Assignee”)
agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Agreement as of the date hereof
which represents the percentage interest specified in Section 1 of Schedule 1 of
all outstanding rights and obligations of the Assignor under the Agreement,
including, without limitation, such interest in the Investor’s Commitment of the
Assignor and the Advance made by the Assignor. After giving effect to such sale
and assignment, the Investor’s Commitment and the amount of the Advance made by
the Assignee will be as set forth in Section 2 of Schedule 1.

2. The Assignor: (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Adverse Claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Wachovia or the performance or observance
by Wachovia of any of its obligations under the Agreement or any other
instrument or document furnished pursuant thereto; and (iv) confirms that the
Assignee is an Eligible Assignee.

3. The Assignee: (i) confirms that it has received a copy of the Agreement,
together with copies of such financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Deal Agent, the Liquidity Agent, the
Collateral Agent, the Assignor or any other Investor and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Agreement;
(iii) confirms that it is an Eligible Assignee; (iv) appoints and authorizes the
Deal Agent, the Collateral Agent and the

 

B-1



--------------------------------------------------------------------------------

Liquidity Agent each to take such action as agent on its behalf and to exercise
such powers under the Agreement as are delegated to the Deal Agent and the
Liquidity Agent, respectively, by the terms thereof, together with such powers
as are reasonably incidental thereto; (v) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Agreement are required to be performed by it as an Investor; and (vi) agrees and
acknowledges that the Assignee, as Investor and Secured Party is bound by the
confidentiality provisions of Section 14.13 of the Agreement.

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to each of the Deal Agent, the Collateral
Agent and the Liquidity Agent for acceptance and recording by the Deal Agent.
The effective date of this Assignment and Acceptance (the “Assignment Date”)
shall be the date of acceptance thereof by the Deal Agent and the Liquidity
Agent, unless a later date is specified in Section 3 of Schedule 1.

5. Upon such acceptance by the Deal Agent, the Collateral Agent and the
Liquidity Agent and upon such recording by the Deal Agent, as of the Assignment
Date, (i) the Assignee shall be a party to the Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of
an Investor thereunder and (ii) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Agreement.

6. Upon such acceptance by the Liquidity Agent and upon such recording by the
Deal Agent, from and after the Assignment Date, the Deal Agent, the Collateral
Agent and the Liquidity Agent shall make, or cause to be made, all payments
under the Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and Facility Fee with
respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Agreement for periods prior to the
Assignment Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

[ASSIGNOR] By:  

 

Name:   Title:   Address for notices [Address] [ASSIGNEE] By:  

 

Name:   Title:   Address for notices [Address]

 

[If there is a Liquidity Agent] [Acknowledged and accepted this      day of]
            ,         ] [                    ], [as Liquidity Agent] [By:  

]

[Name:]   [Title:]   Acknowledged and accepted this      day of             ,
        

WACHOVIA CAPITAL MARKETS, LLC,

as Deal Agent

By:  

 

Name:   Title:  

 

B-3



--------------------------------------------------------------------------------

Acknowledged and accepted this      day of             ,         

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent and Securities Administrator

By:  

 

Name:   Title:  

 

B-4



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

Dated             , 200    

 

Section 1.

  

Percentage Interest:

                  %

Section 2.

  

Assignee’s Commitment:

   $               

Aggregate Outstanding Advance owing to the Assignee:

   $               

Section 3.

  

Assignment Date:             , 200    

  



--------------------------------------------------------------------------------

Exhibit C

Form of Monthly Report



--------------------------------------------------------------------------------

Exhibit D

[Reserved]



--------------------------------------------------------------------------------

Exhibit E

[Reserved]



--------------------------------------------------------------------------------

Exhibit F

Form of Officer’s Certificate

as to Solvency



--------------------------------------------------------------------------------

Exhibit G

[Reserved]

 

G-1



--------------------------------------------------------------------------------

Exhibit H

Form of Note Purchase Agreement



--------------------------------------------------------------------------------

Exhibit I

FORM OF PROMISSORY NOTE

New York, New York

September 25, 2008

FOR VALUE RECEIVED, the undersigned, AMERICREDIT CLASS B NOTE FUNDING TRUST, a
Delaware statutory trust (the “Borrower”), promises to pay to the order of
Wachovia Capital Markets, LLC, as Deal Agent, on behalf of the Lenders, on the
date specified in Section 2.1(c) of the Loan and Security Agreement (as
hereinafter defined), at One Wachovia Center, Charlotte, North Carolina 28288,
in lawful money of the United States of America and in immediately available
funds, the principal amount of Forty-Eight Million Nine Hundred Thirty-Eight
Thousand Three Hundred Dollars ($48,938,300), or, if less, the aggregate unpaid
principal amount of the Advance made by the Lenders to the Borrower pursuant to
the Loan and Security Agreement, and to pay interest at such office, in like
money, from the date hereof on the unpaid principal amount of the Advance from
time to time outstanding at the rates and on the dates specified in the Loan and
Security Agreement.

The Deal Agent is authorized to record, on the schedules annexed hereto and made
a part hereof or on other appropriate records of the Deal Agent, the date and
the amount of the Advance made by the Lenders, each continuation thereof, the
funding period for such Advance and the date and amount of each payment or
prepayment of principal thereof. Any such recordation shall constitute prima
facie evidence of the accuracy of the information so recorded; provided that the
failure of the Deal Agent to make any such recordation (or any error in such
recordation) shall not affect the obligations of the Borrower hereunder, under
the Loan and Security Agreement in respect of the Advance.

This Promissory Note is the Note referred to in the Loan and Security Agreement,
dated as of September 25, 2008 (as amended, supplemented, or otherwise modified
and in effect from time to time, the “Loan and Security Agreement”), among the
Borrower, AFS SenSub Corp., as the Underlying Depositor, AmeriCredit Financial
Services, Inc., as the Underlying Servicer, Wachovia Bank, National Association,
as Committed Lender, and Wachovia Capital Markets, LLC, as Deal Agent and Wells
Fargo Bank, National Association, as Collateral Agent and Securities
Administrator, and is entitled to the benefits thereof. Capitalized terms used
herein and defined herein have the meanings given them in the Loan and Security
Agreement.

Upon the occurrence of an Amortization Event, the Secured Parties shall have all
of the remedies specified in the Loan and Security Agreement. The Borrower
hereby waives presentment, demand, protest, and all notices of any kind.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

AMERICREDIT CLASS B NOTE FUNDING TRUST,

as Borrower

By:   Wilmington Trust Company, not in its individual capacity but solely as
Owner Trustee By:  

 

Name:   Title:  

 

I-1



--------------------------------------------------------------------------------

Schedule 1 to

PROMISSORY NOTE

 

Principal of the Advance

  

Yield on the Advance

  

Prepayment of the Advance

  

Notation by Date

 

 



--------------------------------------------------------------------------------

Schedule I

Condition Precedent Documents

 

CONDITION PRECEDENT DOCUMENTS    RESPONSIBLE PARTY

I.      TRANSACTION DOCUMENTS

  

A.     Loan and Security Agreement

   Dechert

Exhibits to Loan and Security Agreement

  

Exhibit A Form of Funding Notice

   WCM

Exhibit B Form of Assignment and Acceptance

   Dechert

Exhibit C Form of Monthly Report

   WCM

Exhibit D [Reserved]

  

Exhibit E [Reserved]

  

Exhibit F Form of Officer’s Certificate as to Solvency

   Borrower

Exhibit G [Reserved]

   Dechert

Exhibit H Form of Note Purchase Agreement

   Dewey

Exhibit I Form of Note

   Dechert

Schedules to Loan and Security Agreement

  

Schedule I Condition Precedent Documents

   Dechert

Schedule II Tradenames, Fictitious Names and “Doing Business As” Names

   Borrower

Schedule III Location of Records

   Dechert

Schedule IV Commitment Amount of Each Investor

   Dechert

B.     Note Purchase Agreement

   Dewey

Exhibits to Note Purchase Agreement

  

C.     Note

   Dechert

D.     [Reserved]

  

E.     [Reserved]

  

F.      Hedging Agreement

   WCM

G.     Fee Letter

   Dechert

H.     [Reserved]

  

I.       [Reserved]

  

J.      Organizational Documents of the Borrower

   Dewey

II.     DOCUMENTS RELATING TO THE BORROWER

  

 

I-1



--------------------------------------------------------------------------------

A.     Secretary’s Certificate with the following items attached:

 

- Trust Agreement of Borrower

- Certificate of Trust of Underlying Depositor

- Incumbency

   Borrower/Dewey

B.     On the Closing Date, an Officer’s Certificate of the Borrower certifying
the matters set forth in Section 3.1 of the Loan and Security Agreement and the
Solvency Certificate described in Section 4.1(i) of the Loan and Security
Agreement

   Borrower/Dewey

On the Funding Date, an Officer’s Certificate of the Borrower certifying the
matters set forth in Section 3.1 of the Loan and Security Agreement

   Borrower/Dewey

C.     Certificate of Trust of the Borrower certified by the Secretary of State
of Delaware

   Borrower/Dewey

D.     Good Standing Certificate issued by the Secretary of State of the State
of Delaware with respect Borrower

   Borrower/Dewey

E.     Copies of filed financing statement on Form UCC-1 naming the Borrower as
debtor and the Collateral Agent, for the benefit of the Secured Parties, as
secured party

   Borrower/Dewey

III. DOCUMENTS RELATING TO AFS

  

A.     Secretary’s Certificate with the following items attached:

  

- Resolutions of the Board of Directors of AFS

- Certificate of Incorporation of AFS

- Bylaws of AFS

- Incumbency

   AFS/Dewey

B.     On the Closing Date, an Officer’s Certificate of AFS certifying the
matters set forth in Section 3.1 of the Loan and Security Agreement

   AFS/Dewey

On the Funding Date, an Officer’s Certificate of AFS certifying that no
Unmatured Amortization Event, Amortization Event, Servicer Termination Event or
potential Servicer Termination Event shall have occurred

   AFS/Dewey

C.     Certificate of Incorporation certified by the Secretary of State of the
State of Delaware

   AFS/Dewey

D.     Good Standing Certificate issued by the Secretary of State of the State
of Delaware with respect to AFS

   AFS/Dewey

 

I-2



--------------------------------------------------------------------------------

IV.   DOCUMENTS RELATING TO THE UNDERLYING ISSUER

  

A.     On the Funding Date, a Secretary’s Certificate with the following items
attached:

  

- Trust Agreement of Underlying Issuer

- Certificate of Trust of AFS

- Incumbency

   Underlying Issuer/Dewey

B.     On the Funding Date, the Certificate of Trust certified by the Secretary
of State of the State of Delaware

   Underlying Issuer/Dewey

C.     On the Funding Date, a Good Standing Certificate issued by the Secretary
of State of the State of Delaware with respect to the Underlying Issuer

   Underlying Issuer/Dewey

V.     DOCUMENTS RELATING TO THE UNDERLYING DEPOSITOR

  

A.     Secretary’s Certificate with the following items attached:

  

- Resolutions of the Board of Directors of AFS

- Certificate of Incorporation of AFS

- Bylaws of AFS

- Incumbency

  

Underlying

Depositor/Dewey

B.     On the Closing Date, an Officer’s Certificate of the Underlying Depositor
certifying the matters set forth in Section 3.1 of the Loan and Security
Agreement

  

Underlying

Depositor/Dewey

On the Funding Date, an Officer’s Certificate of the Underlying Depositor
certifying that no Unmatured Amortization Event, Amortization Event, Servicer
Termination Event or potential Servicer Termination Event shall have occurred

  

Underlying

Depositor/Dewey

C.     Certificate of Incorporation certified by the Secretary of State of the
State of Nevada

  

Underlying

Depositor/Dewey

D.     Good Standing Certificate issued by the Secretary of State of the State
of Nevada with respect to the Underlying Depositor

  

Underlying

Depositor/Dewey

VI. OPINIONS OF COUNSEL

  

A.     Opinion of Dewey as to certain corporate, priority and enforceability

   Dewey

 

I-3



--------------------------------------------------------------------------------

B.     On the Funding Date, Opinion of Dewey covering certain bankruptcy and
insolvency matters (i.e. true sale and nonconsolidation)

   Dewey

C.     On the Funding Date, Opinion of Dewey as to certain corporate, and
perfection, priority, enforceability and tax matters

   Dewey

D.     On the Funding Date, Opinion of Dewey as to 10b-5 matters

   Dewey

E.     Opinion of Delaware counsel as to certain trust matters

   RLF

F.      Opinion of Wells Fargo Bank, National Association as to certain
corporate matters

   WFB

G.     Opinion of Nevada counsel as to certain corporate matters

   KKBRF

VII.  ADDITIONAL CLOSING DOCUMENTS/ACTIONS

  

A.     [Reserved]

  

B.     Funding Notice

   Borrower

C.     On the Funding Date, the executed Hedging Agreement (including Schedule
and Confirmation)

   WCM

D.     UCC search results (i) for the Borrower in Nevada and (ii) for AFS in
Delaware

   Dewey

E.     Evidence that the Collection Account has been established

   AFS

F.      Evidence that the Structuring Fee, Upfront Fee and any other fees or
amounts due and payable on the Closing Date in accordance with the Fee Letter
have been paid in full

   Borrower

Key:

 

Wachovia Capital Markets, LLC

   WCM or the Deal Agent

Wells Fargo Bank, National Association

   Collateral Agent

Wachovia Bank, National Association

   WB

AmeriCredit Underlying Servicer

   AFS

 

I-4



--------------------------------------------------------------------------------

AmeriCredit Class B Note Funding Trust

   Borrower

Dechert

   Dechert

Dewey & LeBoeuf

   Dewey

AmeriCredit Underlying Depositor

   Underlying Depositor

AmeriCredit 2008-[    ] Issuer

   Underlying Issuer

Richards, Layton & Finger

   RLF

Kummer Kaempfer Bonner Renshaw & Ferrario

   KKBRF

 

I-5



--------------------------------------------------------------------------------

Schedule II

Tradenames, Fictitious Names and “Doing Business As” Name

None



--------------------------------------------------------------------------------

Schedule III

Commitment Amount of Each Investor

 

Investor

   Commitment Amount

Wachovia Bank, National Association

   $ 48,938,300